Exhibit 10.1

Published Deal CUSIP: 35138WAA8

Revolver CUSIP: 35138WAB6

Term Loan CUSIP: 35138WAC4

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of March 31, 2014

among

FOX FACTORY HOLDING CORP.,

FOX FACTORY, INC., and

ST USA HOLDING CORP.,

as Borrowers,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

FIFTH THIRD BANK and U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

SUNTRUST BANK,

as Administrative Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Classifications of Loans and Borrowings

     30   

Section 1.3.

 

Accounting Terms and Determination

     30   

Section 1.4.

 

Paid in Full

     30   

Section 1.5.

 

Terms Generally

     30   

ARTICLE II

  

AMOUNT AND TERMS OF THE COMMITMENTS

     31   

Section 2.1.

 

General Description of Facilities

     31   

Section 2.2.

 

Revolving Loans

     31   

Section 2.3.

 

Procedure for Revolving Borrowings

     31   

Section 2.4.

 

Swingline Commitment

     32   

Section 2.5.

 

Term Loan Commitments

     33   

Section 2.6.

 

Funding of Borrowings

     33   

Section 2.7.

 

Interest Elections

     34   

Section 2.8.

 

Optional Reduction and Termination of Commitments

     35   

Section 2.9.

 

Repayment of Loans

     35   

Section 2.10.

 

Evidence of Indebtedness

     36   

Section 2.11.

 

Optional Prepayments

     37   

Section 2.12.

 

Mandatory Prepayments

     37   

Section 2.13.

 

Interest on Loans

     38   

Section 2.14.

 

Fees

     39   

Section 2.15.

 

Computation of Interest and Fees

     40   

Section 2.16.

 

Inability to Determine Interest Rates

     40   

Section 2.17.

 

Illegality

     41   

Section 2.18.

 

Increased Costs

     41   

Section 2.19.

 

Funding Indemnity

     42   

Section 2.20.

 

Taxes

     43   

Section 2.21.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     45   

Section 2.22.

 

Letters of Credit

     47   

Section 2.23.

 

Increase of Commitments; Additional Lenders

     51   

Section 2.24.

 

Mitigation of Obligations

     55   

Section 2.25.

 

Replacement of Lenders

     55   

Section 2.26.

 

Defaulting Lenders

     55   

Section 2.27.

 

All Obligations to Constitute Joint and Several Obligations

     57   

ARTICLE III

  

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     58   

Section 3.1.

 

Conditions to Effectiveness

     58   

Section 3.2.

 

Conditions to Each Credit Event

     61   

Section 3.3.

 

Delivery of Documents

     61   



--------------------------------------------------------------------------------

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

     61   

Section 4.1.

 

Existence; Power

     61   

Section 4.2.

 

Organizational Power; Authorization

     61   

Section 4.3.

 

Governmental Approvals; No Conflicts

     62   

Section 4.4.

 

Financial Statements

     62   

Section 4.5.

 

Litigation and Environmental Matters

     62   

Section 4.6.

 

Compliance with Laws and Agreements

     63   

Section 4.7.

 

Investment Company Act

     63   

Section 4.8.

 

Taxes

     63   

Section 4.9.

 

Margin Regulations

     63   

Section 4.10.

 

ERISA

     63   

Section 4.11.

 

Ownership of Property; Insurance

     64   

Section 4.12.

 

Disclosure

     64   

Section 4.13.

 

Labor Relations

     65   

Section 4.14.

 

Subsidiaries

     65   

Section 4.15.

 

Solvency

     65   

Section 4.16.

 

Deposit and Disbursement Accounts

     65   

Section 4.17.

 

Collateral Documents

     65   

Section 4.18.

 

Material Agreements

     66   

Section 4.19.

 

OFAC

     66   

Section 4.20.

 

Patriot Act

     66   

ARTICLE V

  

AFFIRMATIVE COVENANTS

     66   

Section 5.1.

 

Financial Statements and Other Information

     66   

Section 5.2.

 

Notices of Material Events

     68   

Section 5.3.

 

Existence; Conduct of Business

     69   

Section 5.4.

 

Compliance with Laws

     69   

Section 5.5.

 

Payment of Obligations

     69   

Section 5.6.

 

Books and Records

     69   

Section 5.7.

 

Visitation and Inspection

     69   

Section 5.8.

 

Maintenance of Properties; Insurance

     70   

Section 5.9.

 

Use of Proceeds; Margin Regulations

     70   

Section 5.10.

 

Cash Management

     70   

Section 5.11.

 

Additional Subsidiaries and Collateral

     71   

Section 5.12.

 

Additional Real Estate; Leased Locations

     72   

Section 5.13.

 

Further Assurances

     72   

ARTICLE VI

  

FINANCIAL COVENANTS

     73   

Section 6.1.

 

Leverage Ratio

     73   

Section 6.2.

 

Fixed Charge Coverage Ratio

     73   

ARTICLE VII

  

NEGATIVE COVENANTS

     73   

Section 7.1.

 

Indebtedness and Preferred Equity

     73   

 

ii



--------------------------------------------------------------------------------

Section 7.2.

 

Liens

     75   

Section 7.3.

 

Fundamental Changes

     76   

Section 7.4.

 

Investments, Loans

     77   

Section 7.5.

 

Restricted Payments

     78   

Section 7.6.

 

Sale of Assets

     79   

Section 7.7.

 

Transactions with Affiliates

     80   

Section 7.8.

 

Restrictive Agreements

     80   

Section 7.9.

 

Sale and Leaseback Transactions

     81   

Section 7.10.

 

Hedging Transactions

     81   

Section 7.11.

 

Amendment to Material Documents

     81   

Section 7.12.

 

Accounting Changes

     81   

Section 7.13.

 

Government Regulation

     81   

ARTICLE VIII

  

EVENTS OF DEFAULT

     81   

Section 8.1.

 

Events of Default

     81   

Section 8.2.

 

Application of Proceeds from Collateral

     84   

ARTICLE IX

  

THE ADMINISTRATIVE AGENT

     85   

Section 9.1.

 

Appointment of the Administrative Agent

     85   

Section 9.2.

 

Nature of Duties of the Administrative Agent

     85   

Section 9.3.

 

Lack of Reliance on the Administrative Agent

     86   

Section 9.4.

 

Certain Rights of the Administrative Agent

     86   

Section 9.5.

 

Reliance by the Administrative Agent

     86   

Section 9.6.

 

The Administrative Agent in its Individual Capacity

     87   

Section 9.7.

 

Successor Administrative Agent

     87   

Section 9.8.

 

Withholding Tax

     87   

Section 9.9.

 

The Administrative Agent May File Proofs of Claim

     88   

Section 9.10.

 

Authorization to Execute Other Loan Documents

     89   

Section 9.11.

 

Collateral and Guaranty Matters

     89   

Section 9.12.

 

Documentation Agent; Syndication Agent

     89   

Section 9.13.

 

Right to Realize on Collateral and Enforce Guarantee

     89   

Section 9.14.

 

Secured Bank Product Obligations and Hedging Obligations

     90   

ARTICLE X

  

MISCELLANEOUS

     90   

Section 10.1.

 

Notices

     90   

Section 10.2.

 

Waiver; Amendments

     93   

Section 10.3.

 

Expenses; Indemnification

     95   

Section 10.4.

 

Successors and Assigns

     97   

Section 10.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

     101   

Section 10.6.

 

WAIVER OF JURY TRIAL

     101   

Section 10.7.

 

Right of Set-off

     101   

Section 10.8.

 

Counterparts; Integration

     102   

Section 10.9.

 

Survival

     102   

Section 10.10.

 

Severability

     102   

Section 10.11.

 

Confidentiality

     102   

 

iii



--------------------------------------------------------------------------------

Section 10.12.

 

Interest Rate Limitation

     103   

Section 10.13.

 

Waiver of Effect of Corporate Seal

     103   

Section 10.14.

 

Patriot Act

     104   

Section 10.15.

 

No Advisory or Fiduciary Responsibility

     104   

Section 10.16.

 

Location of Closing

     104   

Section 10.17.

 

Amendment and Restatement

     104   

 

iv



--------------------------------------------------------------------------------

Schedules           Schedule I         Commitment Amounts   Schedule 4.5    -
     Environmental Matters   Schedule 4.14    -      Subsidiaries   Schedule
5.14    -      Post-Closing Matters   Schedule 7.1    -      Existing
Indebtedness   Schedule 7.2    -      Existing Liens   Schedule 7.4    -     
Existing Investments Exhibits           Exhibit A    -      Form of Assignment
and Acceptance   Exhibit B    -      Form of Guaranty and Security Agreement  
Exhibit 2.3    -      Form of Notice of Revolving Borrowing   Exhibit 2.4    -
     Form of Notice of Swingline Borrowing   Exhibit 2.7    -      Form of
Notice of Continuation/Conversion   Exhibit 3.1(a)(ii)    -      Form of
Secretary’s Certificate   Exhibit 3.1(a)(v)    -      Form of Officer’s
Certificate   Exhibit 5.1(d)    -      Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of March 31, 2014 by and among FOX
FACTORY HOLDING CORP., a Delaware corporation (“FFH”), ST USA HOLDING CORP., a
Delaware corporation (“ST USA”), FOX FACTORY, INC., a California corporation
(“FF” and together with FFH and ST USA, each a “Borrower” and, collectively, the
“Borrowers”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), SUNTRUST BANK, in its capacity
as administrative agent for the Lenders (the “Administrative Agent”) and as
swingline lender (the “Swingline Lender”) and SUNTRUST BANK, in its capacity as
issuing bank and the other issuing banks from time to time party hereto (each, a
“Issuing Bank”).

W I T N E S S E T H:

WHEREAS, FFH, FF, SunTrust Bank, as Administrative Agent, and the Lenders are
party to that certain Revolving Credit Agreement, dated August 7, 2013, (as
heretofore amended or modified from time to time, the “Existing Credit
Agreement”), which established a $60,000,000 revolving credit facility in favor
of FFH and FF;

WHEREAS, the Borrowers have requested certain amendments to the Existing Credit
Agreement, including (a) the extension of the Revolving Commitment Termination
Date to March 31, 2019 and (b) the addition of a $50,000,000 term loan facility
and (c) the addition of ST USA as “Borrower” to the Existing Credit Agreement;
subject to the terms and conditions hereof, the Lenders are willing to agree to
such amendments, and the parties hereto have agreed to effect such amendments
through an amendment and restatement of the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent, the Issuing
Banks and the Swingline Lender agree that the Existing Credit Agreement is
amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean (a) any Investment by any Borrower or any of their
Subsidiaries in any other Person, pursuant to which such Person shall become a
Subsidiary of any Borrower or any of their Subsidiaries or shall be merged with
any Borrower or any of their Subsidiaries in which any Borrower or any of their
Subsidiaries is the surviving Person, or (b) any acquisition by any Borrower or
any of their Subsidiaries of the assets of any Person (other than a Subsidiary
of FFH) that constitute all or substantially all of the assets of such Person or
a division or business unit of such Person, whether through purchase, merger or
other business combination or transaction. With respect to a determination of
the amount of an Acquisition, such amount shall include all consideration
(including any deferred payments) set forth in the applicable agreements
governing such Acquisition as well as the assumption of any Indebtedness by any
Borrower or any of their Subsidiaries in connection therewith.

“Additional Lender” shall have the meaning set forth in Section 2.23.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 15%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $60,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower Representative as the office by which its Loans of such Type
are to be made and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Consolidated
Net Leverage Ratio in effect on such date as set forth in the pricing grid below
(the “Pricing Grid”); provided that a change in the Applicable Margin resulting
from a change in the Consolidated Net Leverage Ratio shall be effective on the
second Business Day after the Borrower Representative delivers each of the
financial statements required by Section 5.1(a) and (b) and the Compliance
Certificate required by Section 5.1(d); provided, further, that if at any time
the Borrower Representative shall have failed to deliver such financial
statements and such Compliance Certificate within 2 Business Days after the date
when so required, the Applicable Margin shall be at Level I as set forth in the
Pricing Grid until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the Pricing Grid (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower Representative shall

 

2



--------------------------------------------------------------------------------

immediately deliver to the Administrative Agent a correct financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Margin shall be adjusted such that after giving effect to the corrected
financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the Pricing Grid for such period and (iii) the Borrowers shall within one
(1) Business Day of demand therefor by the Administrative Agent pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such
period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

Pricing Grid

 

Pricing
Level

  

Consolidated Net Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans    Applicable
Margin for
Base Rate
Loans    Applicable
Percentage for
Commitment
Fee

I

  

Greater than or equal to 2.25:1.00

   2.50%
per annum    1.50%
per annum    0.30%
per annum

II

  

Less than 2.25:1.00 but greater than or equal to 1.50:1.00

   2.00%
per annum    1.00%
per annum    0.25%
per annum

III

  

Less than 1.50:1.00 but greater than or equal to 0.75:1.00

   1.75%
per annum    0.75%
per annum    0.20%
per annum

IV

  

Less than 0.75:1.00

   1.50%
per annum    0.50%
per annum    0.20%
per annum

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Consolidated Net Leverage Ratio in effect on such date as set forth in
the Pricing Grid; provided that a change in the Applicable Percentage resulting
from a change in the Consolidated Net Leverage Ratio shall be effective on the
second Business Day after which the Borrower Representative delivers each of the
financial statements required by Section 5.1(a) and (b) and the Compliance
Certificate required by Section 5.1(d); provided, further, that if at any time
the Borrower Representative shall have failed to deliver such financial
statements and such Compliance Certificate within 2 Business Days after the date
when so required, the Applicable Percentage shall be at Level I as set forth in
the Pricing Grid until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage based upon the Pricing Grid (the
“Accurate Applicable Percentage”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower Representative shall
immediately deliver to the Administrative Agent a correct financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Percentage shall be adjusted such that after giving effect to the corrected
financial statement or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the Pricing Grid for such period and (iii) the Borrowers shall within one
(1) Business Day of demand therefor by the Administrative Agent pay to the
Administrative Agent, for the

 

3



--------------------------------------------------------------------------------

account of the Lenders, the accrued additional commitment fee owing as a result
of such Accurate Applicable Percentage for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other substantially similar form
approved by the Administrative Agent.

“Authorized Representative” shall mean Zvi Glassman, John Blocher and such other
representatives of the Borrower Representative identified in writing by a
Responsible Officer of Borrower Representative from time to time.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products pursuant to or evidenced by an agreement to provide such
Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower Representative of (x) the existence of such Bank
Product, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such Person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider which has been acknowledged by the Borrower Representative. No Bank
Product Amount may be established at any time that a Default or Event of Default
exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

4



--------------------------------------------------------------------------------

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates identified in clauses
(i) and (ii) to be effective as of the date of any change in such rate). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.

“Borrower Representative” shall mean FFH.

“Borrower” and “Borrowers” shall have the meanings set forth in the introductory
paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Expenditures” shall mean, for any period, without duplication, the
additions to property, plant and equipment and other capital expenditures of the
Borrowers and their Subsidiaries that are (or would be) set forth on a
consolidated statement of cash flows of the Borrowers for such period prepared
in accordance with GAAP, excluding (i) any expenditure to the extent such
expenditure is part of the aggregate amounts payable in connection with, or
other consideration for, any Permitted Acquisition consummated during or prior
to such period, (ii) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
(x) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired, or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(iii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iv) the purchase of property, plant or equipment to the extent financed with
the proceeds of any dispositions of assets or property not prohibited hereunder,
(v) any expenditures which are contractually required to be, and are, advanced
or reimbursed to the Loan Parties in cash by a third party (including landlords)
during such period of calculation, and (vi) the purchase price of equipment
purchased during such period to the extent the consideration consists of any
combination of (A) used or surplus equipment traded in at the time of such
purchase and (B) the proceeds of a concurrent sale of used or surplus equipment,
in each case, in the ordinary course of business.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Cash Collateralize” shall mean, in respect of any Obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such Obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent (and “Cash
Collateralized” and “Cash Collateralization” have the corresponding meanings).

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the any Borrower to any Person or “group” (within the meaning of the Exchange
Act and the rules of the Securities and Exchange Commission thereunder in effect
on the date hereof) other than pursuant to a transaction between FF, ST USA and
another Loan Party (other than FFH) that is expressly permitted hereunder or
approved by the Required Lenders in accordance herewith, (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Exchange Act and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof but excluding
any Permitted Holder) of 30% or more of the outstanding shares of the voting
equity interests of FFH, (iii) FFH ceases to own and control, directly or
indirectly, beneficially and of record 100% of the outstanding shares of the
voting equity of FF and ST USA, or (iv) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of any Borrower cease to be composed of individuals who are
Continuing Directors.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or any Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or such Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan, or a
Swingline Loan or a Term Loan and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, or a Swingline
Commitment or a Term Loan Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

 

6



--------------------------------------------------------------------------------

“Closing Date Acquisition” shall mean the acquisition by ST USA of substantially
all of the assets of Sport Truck USA, Inc. pursuant to the Closing Date
Acquisition Documents.

“Closing Date Acquisition Agreement” shall mean that certain Asset Purchase
Agreement, dated as of March 5, 2014, by and among ST USA, FFH and Sport Truck
USA, Inc.

“Closing Date Acquisition Documents” shall mean, collectively, the Closing Date
Acquisition Agreement, the Escrow Agreement (as such term is defined in the
Acquisition Agreement), and each other document, instrument, certificate and
agreement executed and delivered in connection therewith.

“ST Perfection Certificate” shall mean that certain Perfection Certificate dated
as of the Closing Date by ST USA.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all tangible and intangible personal property of any
Loan Party that is or purports to be the subject of a Lien in favor of the
Administrative Agent pursuant to any Collateral Document to secure the whole or
any part of the Obligations or any Guarantee thereof, and shall include, without
limitation, all casualty insurance proceeds and condemnation awards with respect
to any of the foregoing as provided for in the applicable Collateral Documents.

“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, the Control Account Agreements, the Perfection Certificate, all
Copyright Security Agreements, all Patent Security Agreements, all Trademark
Security Agreements, all Collateral Access Agreements, and all other instruments
and agreements now or hereafter securing or perfecting the Liens securing the
whole or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party to the Administrative Agent and the Lenders in connection with the
foregoing.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or a
Term Loan Commitment or any combination thereof (as the context shall permit or
require).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
the Borrower Representative in substantially the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(d).

“Consolidated EBITDA” shall mean, for the Borrower Representative and its
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication,
(A) Consolidated Interest Expense, (B) tax expense (including based upon income,
profits, or capital, including franchise, federal, foreign, local, excise,
state, and similar taxes and including withholding taxes paid or accrued during
such period (including, without limitation, in respect of repatriated funds))
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) to
the extent not included

 

7



--------------------------------------------------------------------------------

in Consolidated Net Income, any cash, dividend or distribution received by any
Borrower or any of their Subsidiaries with respect to the equity interests of
any Person that is not a subsidiary, (E) transaction costs and expenses paid in
cash in connection with the Borrowers’ initial public offering in an aggregate
amount not to exceed $7,500,000, (F) fees, costs and expenses incurred in
connection with this Agreement, provided that the aggregate amount of such fees,
costs, and expenses incurred prior to the Initial Closing Date shall not exceed
$1,000,000, (G) non-cash charges, including goodwill, asset and other impairment
charges, losses on early extinguishment of debt, write-downs of deferred
financing costs and unamortized loan origination costs, (H) to the extent
relating to any period prior to the Initial Closing Date, the amount of
management, monitoring, consulting and advisory fees, indemnities and related
expenses paid or accrued in such period to (or on behalf of) direct or indirect
equity holders of Borrowers (including any termination fees payable in
connection with the early termination of management and monitoring agreements),
(I) non-cash compensation expense (including deferred non-cash compensation
expense), stock option or restricted stock expense, and/or other non-cash
expenses or charges arising from the sale or issuance of stock options and/or
the granting of stock appreciation rights or similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such stock
option, stock appreciation rights, or similar arrangements), (J) transaction
costs, fees, losses and expenses in connection with the sale of Capital Stock,
the incurrence of permitted indebtedness, permitted acquisitions, investments,
and dispositions after the Initial Closing Date, provided that the amount
attributable to this section (J) shall not exceed $5,000,000 in any four quarter
period; provided further that, for purposes of calculating compliance with the
financial covenants, to the extent that during such period any Borrower or
Subsidiary of a Borrower shall have consummated a Permitted Acquisition or other
Acquisition approved in writing by the Required Lenders, or any sale, transfer
or other disposition of any Person, business, property or assets, Consolidated
EBITDA shall be calculated on a Pro Forma Basis with respect to such Person,
business, property or assets so acquired or disposed of.

“Consolidated Fixed Charges” shall mean, for the Borrower Representative and its
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense paid in cash for such period, and (ii) scheduled principal
payments made on Consolidated Total Indebtedness during such period.

“Consolidated Interest Expense” shall mean, for the Borrower Representative and
its Subsidiaries for any period, determined on a consolidated basis in
accordance with GAAP, the sum of (i) total interest expense, including, without
limitation, the interest component of any payments in respect of Capital Lease
Obligations, capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).

“Consolidated Net Income” shall mean, for the Borrower Representative and its
Subsidiaries for any period, the net income (or loss) of the Borrowers and their
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded from Consolidated Net Income
(to the extent otherwise included therein) (i) any extraordinary gains or
losses, (ii) any gains or losses attributable to write-ups (or write-downs) of
assets or the sale of assets (other than the sale of inventory in the ordinary
course of business), (iii) any equity interest of the Borrowers or any
Subsidiary of the Borrowers in the unremitted earnings of any Person that is not
a Subsidiary and (iv) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with any Borrower
or any Subsidiary or the date that such Person’s assets are acquired by any
Borrower or any Subsidiary.

“Consolidated Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Indebtedness minus cash and cash equivalents in which the
Administrative Agent has a first priority Lien (subject to Permitted
Encumbrances) and which are in Controlled Accounts to (ii) Consolidated EBITDA
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date for which financial statements are required to have been delivered under
this Agreement.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Worth” shall mean, as of any date, the consolidated
stockholders’ equity of the Borrower Representative and its Subsidiaries
calculated on a consolidated basis as of such time, determined in accordance
with GAAP.

“Consolidated Total Indebtedness” shall mean, as of any date, all Indebtedness
for borrowed money of the Borrower Representative and its Subsidiaries measured
on a consolidated basis in accordance with GAAP as of such date, but excluding
Indebtedness of the type described in subsection (xi) of the definition thereto.

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of FFH on the first day of such period, (B) whose election or nomination to
that board or equivalent governing body was approved by individuals referred to
in clause (A) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body, or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clauses (B) and (C),
any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any Person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound other than the Obligations.

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

“Controlled Account” shall have the meaning set forth in Section 5.10.

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Initial Closing Date and thereafter.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, subject to Section 2.26(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to any
Issuing Bank in respect of a Letter of Credit or to the Swingline

 

9



--------------------------------------------------------------------------------

Lender in respect of a Swingline Loan or to make any other payment due hereunder
(each a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with any applicable Default, will be specifically identified in such
writing), (ii) any Lender that has notified the Administrative Agent in writing,
or has stated publicly, that it does not intend to comply with any such funding
obligation hereunder, unless such writing or public statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with any applicable Default, will be specifically identified in such writing or
public statement), (iii) any Lender that has, for three (3) or more Business
Days after written request of the Administrative Agent or the Borrower
Representative, failed to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iii) upon the Administrative Agent’s and the
Borrower Representative’s receipt of such written confirmation), or (iv) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender will be conclusive and binding, absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.26(b)) upon notification of such determination by the Administrative
Agent to the Borrower Representative, the Issuing Banks, the Swingline Lender
and the Lenders.

“Disqualified Competitor” means any direct competitor of the Borrowers or their
Subsidiaries as may be mutually agreed to by the Sole Lead Arranger and the
Borrowers, in each case, identified in writing to the Administrative Agent on or
prior to the Initial Closing Date; provided, that after the Initial Closing
Date, the Borrowers, with the consent of the Administrative Agent (such consent
not to be unreasonably withheld, conditioned or delayed) shall be permitted to
supplement such list of competitors (such list, as so supplemented from time to
time, the “Disqualified Competitor List”) in the Compliance Certificate.

“Disqualified Competitor List” shall have the meaning set forth in the
definition of “Disqualified Competitor”.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrowers that is
organized under the laws of the United States or any state or district thereof.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Borrower or any of their Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

10



--------------------------------------------------------------------------------

“Equity Consideration” shall have the meaning set forth in the definition of
“Permitted Acquisition”.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any Person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with any Borrower or any of their
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived the thirty (30)-day requirement of Section 4043(a) of ERISA that it be
notified of such event); (ii) any failure to make a required contribution to any
Plan that is not cured within 30 days and that would result in the imposition of
a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Plan is, or is expected to be, in at-risk status under
Title IV of ERISA; (iii) any incurrence by any Borrower, any of their
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by any
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by any Borrower, any of their Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by any Borrower, any of their Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
any Borrower, any of their Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) any Borrower,
any of their Subsidiaries or any of their respective ERISA Affiliates engaging
in a non-exempt prohibited transaction within the meaning of Section 4975 of the
Code or Section 406 of ERISA; or (viii) any filing of a notice of intent to
terminate any Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, any filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Plan, or the termination of any Plan
under Section 4041(c) of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards, if
necessary, to the next 1/100 of 1%) in effect on any

 

11



--------------------------------------------------------------------------------

day to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate pursuant to regulations issued by the Board of Governors of the
Federal Reserve System (or any Governmental Authority succeeding to any of its
principal functions) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without the benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation
D. The Eurodollar Reserve Percentage shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrowers hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and (b) any U.S. federal withholding Taxes that (i) are
imposed on amounts payable to such Recipient pursuant to a law in effect on the
date on which such Recipient becomes a Recipient under this Agreement (other
than pursuant to an assignment request by the Borrowers under Section 2.25) or
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable either (A) to such Recipient’s assignor
immediately before such Recipient became a Recipient under this Agreement, or
(B) to such Recipient immediately before it designated a new lending office,
(ii) are attributable to such Recipient’s failure to comply with
Section 2.20(f), or (iii) are imposed as a result of a failure by such Recipient
to satisfy the conditions for avoiding withholding under FATCA.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of , or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b) of the Code.

 

12



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letters” shall mean (i) the Initial Fee Letter and (ii) that certain fee
letter, dated as of January 31, 2014, executed by SunTrust Robinson Humphrey,
Inc. and SunTrust Bank and accepted by FFH and FF.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.

“Fiscal Year” shall mean any fiscal year of the Borrowers.

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA minus Unfinanced Cash Capital Expenditures minus tax
expense (including based upon income, profits, or capital, including franchise,
federal, foreign, local, excise, state, and similar taxes and including
withholding taxes paid or accrued during such period (including, without
limitation, in respect of repatriated funds)) determined on a consolidated basis
in accordance with GAAP to (b) Consolidated Fixed Charges, in each case measured
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date for which financial statements are required to have been delivered under
this Agreement.

“Foreign Person” shall mean any Person that is not a U.S. Person.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrowers that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of rendering such Person liable for any Indebtedness or other monetary
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly and including any obligation, direct or indirect, of the
guarantor (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(iv) as an account party in respect of any letter of credit or letter of
guaranty issued in support of such Indebtedness or obligation; provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of

 

13



--------------------------------------------------------------------------------

business or product warranties given in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” shall mean each of the Subsidiary Loan Parties.

“Guaranty and Security Agreement” shall mean that certain Guaranty and Security
Agreement, dated as of the Initial Closing Date, made by the Loan Parties in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law but excluding substances of kinds and in amounts ordinarily
and customarily used or stored for the purposes of cleaning or other maintenance
or operations and otherwise in compliance with all applicable Environmental
Laws.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Increasing Lender” shall have the meaning set forth in Section 2.23.

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.23.

“Incremental Term Loan” shall have the meaning set forth in Section 2.23.

 

14



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business and contingent obligations incurred in connection with
Permitted Acquisitions so long as the performance conditions with respect
thereto have not been satisfied and the amount payable with respect thereto has
not been fixed), (iv) all obligations of such Person under any conditional sale
or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations and Synthetic Lease Obligation of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all mandatory obligations of such Person to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person on or prior to the date that is 180 days following the Revolving
Commitment Termination Date (other than any contingent obligation to repurchase
Capital Stock of any future, present or former employee, director, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of FHH and its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee, management or director equity plan, employee, management or
director stock option plan or any other employee, management or director benefit
plan or any agreement with any employee, director, officer or consultant of FHH
and its Subsidiaries) and (x) all Hedging Obligations. The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 2013 relating to the Borrowers and the transactions contemplated by
this Agreement and the other Loan Documents.

“Initial Closing Date” shall mean August 7, 2013.

“Initial Fee Letter” shall mean that certain amended and restated fee letter,
dated as of the Initial Closing Date, executed by SunTrust Robinson Humphrey,
Inc. and SunTrust Bank and accepted by FFH and FF.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

15



--------------------------------------------------------------------------------

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(v) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

“Investment Grade Rating” means a rating equal to or higher than Aa (or the
equivalent) by Moody’s and AA (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“Investments” shall have the meaning set forth in Section 7.4.

“Issuing Banks” shall have the meaning set forth in the opening paragraph hereof
provided that any Lender (other than SunTrust Bank) that the Borrowers wish to
designate as an Issuing Bank hereunder shall be acceptable to the Administrative
Agent and shall have executed and delivered a joinder to this Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrowers.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrowers for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.

“LC Disbursement” shall mean a payment made by any Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers or converted to a Revolving Loan at such time. The LC
Exposure of any Lender shall be its Pro Rata Share of the total LC Exposure at
such time.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its Parent Company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

16



--------------------------------------------------------------------------------

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower Representative
of (x) the existence of such Hedging Transaction and (y) the methodology to be
used by such parties in determining the obligations under such Hedging
Transaction from time to time. In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Article IX and Section 10.3(b) shall be deemed to include such
Lender-Related Hedge Provider. In no event shall the approval of any such Person
in its capacity as Lender-Related Hedge Provider be required in connection with
the release or termination of any security interest or Lien of the
Administrative Agent.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by any Issuing Bank for the account of any Borrower pursuant to the
LC Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Indebtedness as of such date to (ii) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for Dollar deposits at approximately 11:00
a.m. (London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR for such Interest Period shall be the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loans
comprising part of such Borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letters, the Reaffirmation Agreement, all
Notices of Borrowing, all Notices of Continuation/Conversion, all Compliance
Certificates, any promissory notes issued hereunder and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean all Term Loans, Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, financial condition, assets or liabilities of the Borrower
Representative and its Subsidiaries taken as a whole, (ii) the ability of the
Loan Parties, taken as a whole, to perform any of their respective material
obligations under the Loan Documents, (iii) any material rights and remedies of
the Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any material provision of the Loan Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit of the Borrowers or any of their Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding
$10,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) March 31, 2019 and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) any Borrower, any of their Subsidiaries
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which any Borrower, any of their Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the Borrowers, their Affiliates or any of their securities or loans.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Borrower or one or
more of their Subsidiaries primarily for the benefit of employees of such
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement, or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

 

18



--------------------------------------------------------------------------------

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Continuation/Conversion” shall have the meaning set forth in
Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, any Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Lead Arranger pursuant to this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit including,
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrowers, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), reimbursement obligations, fees, indemnification and reimbursement
payments, reasonable out-of-pocket costs and expenses (including all reasonable
fees and expenses of counsel to the Administrative Agent, any Issuing Bank and
any Lender (including the Swingline Lender) in each case, to the extent payable
by any Loan Party pursuant to this Agreement or any other Loan Document),
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
now existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, and
(c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing provided, however, that
the definition of ‘Obligations’ shall not create any guarantee by any Guarantor
of (or grant of security interest by any Guarantor to support, as applicable)
any Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

 

19



--------------------------------------------------------------------------------

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Initial
Closing Date and thereafter.

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
Representative and the other Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Perfection Certificate” shall mean, collectively, the Perfection Certificate
dated as of August 13, 2013 by FF and FFH and the ST Perfection Certificate.

“Permitted Acquisition” shall mean the Closing Date Acquisition and any other
Acquisition by a Loan Party that occurs when the following conditions have been
satisfied:

(i) (A) the Borrowers’ Leverage Ratio is less than 2.00:1.00, on a Pro Forma
Basis, based on the last Fiscal Quarter ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 5.1(b); or

(B) (1) the Borrowers’ Leverage Ratio is greater than or equal to 2.00:1.00, on
a Pro Forma Basis, based on the last Fiscal Quarter ended for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.1(b), (2) the sum of (A)(1) the Aggregate Revolving Commitment Amount
minus (2) the aggregate principal amount of all Revolving Credit Exposure giving
effect to any advances made in connection with such Acquisition, plus (B) cash
and cash equivalents on hand (in Controlled Accounts) of the Loan Parties is at
least $20,000,000; and (3) the aggregate consideration payable in connection
with such Acquisition (excluding any consideration paid in the form of common
Capital Stock of FFH or from the proceeds of any common Capital Stock of FFH
issued after the Initial Closing Date substantially contemporaneously with such
Acquisition (“Equity Consideration”) for such acquisition but including any
cash, and Indebtedness or liabilities incurred or assumed and all transaction
costs) is less than $75,000,000;

(ii) the total consideration (including any Equity Consideration) for
acquisition of Persons or assets located outside of the United States (“Foreign
Acquisition”) does not exceed $100,000,000 during the term of this Agreement;
provided that, if Borrower’s Leverage Ratio is less than 2.00:1.00, on a Pro
Forma Basis, based on the last Fiscal Quarter ended for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.1(b) prior to any such Foreign Acquisition, the total consideration
for such Foreign Acquisition may be computed excluding any Equity Consideration
paid in connection with such Foreign Acquisition;

(iii) before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects;

 

20



--------------------------------------------------------------------------------

(iv) before and after giving effect to such Acquisition, on a Pro Forma Basis,
the Borrowers are in compliance with each of the covenants set forth in Article
VI, measuring Consolidated Total Indebtedness for purposes of Section 6.1 as of
the date of such Acquisition and otherwise recomputing the covenants set forth
in Article VI as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 5.1(a) or (b) as if such Acquisition had occurred, and any Indebtedness
incurred in connection therewith was incurred, on the first day of the relevant
period for testing compliance, and the Borrowers shall have delivered to the
Administrative Agent a pro forma Compliance Certificate signed by a Responsible
Officer certifying to the foregoing at least five (5) days prior to the date of
the consummation of such Acquisition;

(v) at least 30 days prior to the date of the consummation of such Acquisition,
the Borrowers shall have delivered to the Administrative Agent notice of such
Acquisition, together with historical financial information and analysis with
respect to the Person whose stock or assets are being acquired and information
reasonably requested by the Administrative Agent;

(vi) at least five (5) days prior to the date of the consummation of such
Acquisition, the Borrowers shall have delivered to the Administrative Agent
copies of the acquisition agreement and related documents (including financial
information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information reasonably requested by the
Administrative Agent;

(vii) such Acquisition is consensual and approved by the board of directors (or
the equivalent thereof) of the Person whose stock or assets are being acquired;

(viii) the Person or assets being acquired is in the same type of business
conducted by the Borrowers and their Subsidiaries on the date hereof or any
business similar, reasonably related, ancillary or complementary thereto
(including related, complementary, synergistic or ancillary technologies in
which the Borrowers and their Subsidiaries are currently engaged);

(ix) such Acquisition is consummated in compliance with all Requirements of Law,
and all consents and approvals from any Governmental Authority or other Person
required in connection with such Acquisition have been obtained;

(x) before and after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith, the Borrowers and their Subsidiaries, taken as
a whole, are Solvent;

(xi) within the time periods required by Section 5.11, the Borrowers will
execute and deliver, or cause their Subsidiaries to execute and deliver, all
guarantees, Collateral Documents and other related documents required under
Section 5.11; and

(xii) the Borrowers have delivered to the Administrative Agent a certificate
executed by a Responsible Officer certifying that each of the conditions (to the
extent applicable) set forth above has been satisfied.

 

21



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) Liens incurred or deposits made in the ordinary course of business in
connection with insurance, workers compensation, unemployment insurance and
other types of social security, and deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(vi) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where any Borrower or any of their Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrowers and their Subsidiaries taken as a whole;

(viii) non-exclusive leases or subleases granted in the ordinary course of
business to others not interfering in any material respect with the business of
the Loan Parties, taken as a whole, and any interest or title of a lessor under
any lease not in violation of this Agreement;

(ix) statutory Liens arising from the rights of lessors under leases (including
any precautionary financing statements regarding property subject to a lease)
not in violation of the requirements of this Agreement; provided that such Liens
are only in respect of the property subject to, and secure only, the respective
lease;

(x) rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;

 

22



--------------------------------------------------------------------------------

(xi) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xiii) Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (b) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (c) in favor
of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(xiv) Liens solely on any cash earnest money deposits made by FFH or any of its
Subsidiaries in connection with any Permitted Acquisition;

(xv) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by FFH or any of its Subsidiaries
entered into in the ordinary course of business or by a statutory provision, to
terminate any such lease, license, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

(xvi) restrictive covenants affecting the use to which real property may be put
in each case that do not secure Indebtedness and do not involve, either
individually or in the aggregate, (1) a substantial and prolonged interruption
or disruption of the business activities of FFH and its Subsidiaries, taken as a
whole, or (2) a Material Adverse Effect;

(xvii) Liens arising out of conditional sale, title retention, consignment or
other arrangements for sale of goods entered into by FFH or any of its
Subsidiaries in the ordinary course of business;

(xviii) Liens that are contractual rights of set-off (i) relating to pooled
deposit or sweep accounts of Borrowers or any of other Loan Parties to permit
satisfaction of overdraft or similar obligations of the Loan Parties incurred in
the ordinary course of business of Borrowers and any other Loan Party,
(ii) relating to pooled deposit or sweep accounts of the Foreign Subsidiaries
that are not Loan Parties to permit satisfaction of overdraft or similar
obligations of such Foreign Subsidiaries incurred in the ordinary course of
business of such Foreign Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of FFH or any of its Subsidiaries
in the ordinary course of business; and

(xviv) Liens granted in favor of a Loan Party from a Subsidiary that is not a
Loan Party.

“Permitted Holder” shall mean Compass Group Diversified Holdings, LLC and any of
its Affiliates.

 

23



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within twelve months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

(v) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
12 months or less from the date of acquisition; and

(vi) money market accounts maintained with mutual funds having assets in excess
of $1,000,000,000 or money market accounts maintained with mutual funds
investing solely in any one or more of the Permitted Investments described in
clauses (i) through (v) above.

“Permitted Liens” shall have the meaning set forth in Section 7.2.

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by any Borrower
or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which any Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Platform” shall have the meaning set forth in Section 10.1(c).

“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin”.

“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, the

 

24



--------------------------------------------------------------------------------

inclusion as “Consolidated EBITDA” of the EBITDA (i.e. net income before
interest, taxes, depreciation and amortization) for such Person, business,
property or asset as if such Acquisition had been consummated on the first day
of the applicable period, based on historical results accounted for in
accordance with GAAP and (ii) with respect to any Person, business, property or
asset sold, transferred or otherwise disposed of, the exclusion from
“Consolidated EBITDA” of the EBITDA (i.e. net income before interest, taxes,
depreciation and amortization) for such Person, business, property or asset so
disposed of during such period as if such disposition had been consummated on
the first day of the applicable period, in accordance with GAAP.

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or, if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or, if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or, if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and Term Loan and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or, if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments) and Term Loans.

“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrowers, their Affiliates or any of their
securities or loans.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement, dated
as of the Closing Date, by and among the Administrative Agent, FF and FFH

“Real Estate” shall mean all real property owned or leased by the Borrowers and
their Subsidiaries.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Banks.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

25



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Related Transaction Documents” shall mean the Loan Documents, the Closing Date
Acquisition Documents and all other agreements or instruments executed in
connection with the Related Transactions.

“Related Transactions” shall mean, collectively, the making of the initial Loans
on the Closing Date, the Closing Date Acquisition, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all Related Transaction Documents.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and Term Loans of the
Lenders at such time; provided, that so long as there are three (3) or fewer
Lenders, then Required Lenders shall include at least two (2) Lenders (unless
there is only one (1) Lender, in which case such Lender shall constitute
“Required Lenders”); provided, further, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments,
Revolving Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower

 

26



--------------------------------------------------------------------------------

Representative and (y) with respect to all other provisions, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of the Borrower
Representative or such other representative of the Borrower Representative as
may be designated in writing by any one of the foregoing with the consent of the
Administrative Agent.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) March 31,
2019, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrowers under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/ default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Banks, the Lender-Related Hedge Providers and the Bank Product Providers.

“Securities Act” means the Securities Act of 1933.

 

27



--------------------------------------------------------------------------------

“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrowers.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrowers by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

28



--------------------------------------------------------------------------------

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taiwanese Disposition” shall mean the disposition of Borrowers’ manufacturing
facility and related assets in Taiwan on terms and conditions reasonable
acceptable to the Administrative Agent to a wholly-owned Foreign Subsidiary
(other than directors’ qualifying shares required by applicable law) of one or
more Loan Parties.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including an interest,
additions to tax or penalties applicable thereto.

“Term Loan” shall mean a term loan made by a Lender to the Borrowers pursuant to
Section 2.5 or Section 2.23.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation,
if any, of such Lender to make (i) a Term Loan hereunder on the Closing Date, in
a principal amount not exceeding the amount set forth with respect to such
Lender on Schedule I, or (ii) a Term Loan under Section 2.23. The aggregate
principal amount of all Lenders’ Term Loan Commitments as of the Closing Date is
$50,000,000.

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Initial Closing Date and thereafter.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Borrowers and their Subsidiaries during such
period in cash, but excluding any such Capital Expenditures financed with
Indebtedness permitted under Section 7.1(c) or that constitute reinvestment of
proceeds as permitted under Section 2.12(a).

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.

 

29



--------------------------------------------------------------------------------

“United States” or “U.S.” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(f)(ii).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrowers, any other Loan Party or the
Administrative Agent, as applicable.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower Representative
delivered pursuant to Section 5.1(a); provided that if the Borrowers notify the
Administrative Agent that the Borrowers wish to amend any covenant in Article VI
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower Representative that the
Required Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrowers and the Required Lenders. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein, (ii) FAS 141R or any subsequent codification thereto
or (iii) any change in GAAP requiring leases which were previously classified as
operating leases to be classified as capitalized leases.

Section 1.4. Paid in Full. Any reference in this Agreement or in any other Loan
Document to payment, repayment or satisfaction in full of the Obligations means
termination of all Commitments and the repayment in full in cash (or, in the
case of Letters of Credit or Bank Product Obligations, the Cash
Collateralization or support by a standby letter of credit in accordance with
the terms hereof or any agreement entered into in connection therewith) of all
Obligations other than unasserted contingent indemnification obligations and
other than any Bank Product Obligations or Hedging Obligations that constitute
Obligations that, at such time, are allowed by the applicable Bank Product
Provider or the counterparty to the Hedging Transaction to which such Hedging
Obligations are incurred to remain outstanding.

Section 1.5. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall

 

30



--------------------------------------------------------------------------------

include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2; (ii) each
Issuing Bank may issue Letters of Credit in accordance with Section 2.22;
(iii) the Swingline Lender may make Swingline Loans in accordance with
Section 2.4; (iv) each Lender agrees to purchase a participation interest in the
Letters of Credit and the Swingline Loans pursuant to the terms and conditions
hereof; provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time; and
(v) each Lender severally agrees to make a Term Loan to the Borrowers in a
principal amount not exceeding such Lender’s Term Loan Commitment on the Closing
Date.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrowers shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrowers may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3. Procedure for Revolving Borrowings. An Authorized Representative of
the Borrower Representative shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Revolving Borrowing
(other than Swingline Loans), substantially in the form of Exhibit 2.3 attached
hereto (a “Notice of Revolving Borrowing”), (x) prior to 2:00 p.m. (Atlanta,
Georgia time) one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. (Atlanta, Georgia time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable (other than as expressly permitted
herein) and shall specify (i) the aggregate principal amount of such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the Type
of such Revolving Loan

 

31



--------------------------------------------------------------------------------

comprising such Borrowing, (iv) the applicable Borrower, (v) the account of the
applicable Borrower to which the proceeds of such Revolving Borrowing shall be
credited and (vi) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower Representative may
request. The aggregate principal amount of each Eurodollar Borrowing shall not
be less than $1,000,000 or a larger multiple of $500,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $500,000 or
a larger multiple of $100,000; provided that Base Rate Loans made pursuant to
Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed four (4). Promptly following the receipt of a Notice of
Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrowers, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrowers shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

(b) An Authorized Representative of the Borrower Representative shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Swingline Borrowing, substantially in the form of Exhibit 2.4
attached hereto (a “Notice of Swingline Borrowing”), prior to 2:00 p.m.
(Atlanta, Georgia time) on the requested date of each Swingline Borrowing. Each
Notice of Swingline Borrowing shall be irrevocable and shall specify (i) the
principal amount of such Swingline Borrowing, (ii) the date of such Swingline
Borrowing (which shall be a Business Day) and (iii) the account of the Borrowers
to which the proceeds of such Swingline Borrowing should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower Representative. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
applicable Borrower in Dollars in immediately available funds at the account
specified by the Borrower Representative in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrowers (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then

 

32



--------------------------------------------------------------------------------

each Lender (other than the Swingline Lender) shall purchase an undivided
participating interest in such Swingline Loan in an amount equal to its Pro Rata
Share thereof on the date that such Base Rate Borrowing should have occurred. On
the date of such required purchase, each Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Administrative Agent for the account of the Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section or to purchase participating interests pursuant to
subsection (d) of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrowers or any
other Person for any reason whatsoever, (ii) the existence of a Default or an
Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

Section 2.5. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single term loan to the
Borrowers on the Closing Date in a principal amount equal to the Term Loan
Commitment of such Lender. The Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof; provided that on the Closing
Date all Term Loans shall be Base Rate Loans. The execution and delivery of this
Agreement by the Borrowers and the satisfaction of all conditions precedent
pursuant to Section 3.1 shall be deemed to constitute the Borrowers’ request to
borrow the Term Loans on the Closing Date.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. (Atlanta, Georgia time) to the Administrative Agent at the Payment Office;
provided that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts that it receives, in like funds by the close
of business on such proposed date, to an account maintained by the Borrowers
with the Administrative Agent or, at the Borrower Representative’s option, by
effecting a wire transfer of such amounts to an account designated by the
Borrower Representative to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption,

 

33



--------------------------------------------------------------------------------

may make available to the applicable Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower Representative, and the applicable
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the applicable Borrower may have against any Lender as a result of any
default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower Representative may elect to
convert such Borrowing into a different Type or to continue such Borrowing, all
as provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower Representative
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Continuation/Conversion”) (x) prior to 2:00 p.m. (Atlanta,
Georgia time) one (1) Business Day prior to the requested date of a conversion
into a Base Rate Borrowing and (y) prior to 2:00 p.m. (Atlanta, Georgia time)
three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing. Each such Notice of Continuation/Conversion shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Continuation applies and, if different options are being elected
with respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Continuation/Conversion requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower Representative
shall be deemed to have selected an Interest Period of one month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower Representative shall have failed to deliver a Notice of
Continuation/Conversion, then, unless such Borrowing is repaid as provided
herein, the Borrower Representative shall be deemed to have elected to convert
such Borrowing to a Base Rate Borrowing. No Borrowing may be converted into,

 

34



--------------------------------------------------------------------------------

or continued as, a Eurodollar Borrowing if a Default or an Event of Default
exists, unless the Administrative Agent and each of the Lenders shall have
otherwise consented in writing. No conversion of any Eurodollar Loan shall be
permitted except on the last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Continuation/Conversion, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments in effect on the Closing Date shall
terminate upon the making of the Term Loans pursuant to Section 2.5.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrowers may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that, the Borrowers may rescind any notice of reduction or termination
if such reduction or termination would have resulted from (A) a refinancing (or
payment in full) of the Loans or (B) any extension or refinancing (or payment)
of a portion of the Loans with Indebtedness permitted hereunder, in each case,
which incurrence or refinancing (or other payment) shall not be consummated or
otherwise shall be delayed; provided, further that (i) any partial reduction
shall apply to reduce proportionately and permanently the Revolving Commitment
of each Lender, (ii) any partial reduction pursuant to this Section shall be in
an amount of at least $1,000,000 and any larger multiple of $500,000, and
(iii) no such reduction shall be permitted which would reduce the Aggregate
Revolving Commitment Amount to an amount less than the aggregate outstanding
Revolving Credit Exposure of all Lenders (after giving effect to any prepayments
made in connection with such reduction). Any such reduction in the Aggregate
Revolving Commitment Amount below the principal amount of the Swingline
Commitment and the LC Commitment shall result in a dollar-for-dollar reduction
in the Swingline Commitment and the LC Commitment.

(c) With the written approval of the Administrative Agent, the Borrowers may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.21(e) will
apply to all amounts thereafter paid by the Borrowers for the account of any
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrowers, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.

 

35



--------------------------------------------------------------------------------

(b) The Borrowers unconditionally promise to pay to the Administrative Agent for
the account of the Lenders the principal amount of the Term Loans made pursuant
to Section 2.5 in the installments payable on the dates set forth below, with
each such installment being in the aggregate principal amount for all Lenders
set forth opposite such date below (and on such other date(s) and in such other
amounts as may be required from time to time pursuant to this Agreement):

 

Installment Date

   Aggregate Principal Amount  

June 30, 2014

   $ 625,000.00   

September 30, 2014

   $ 625,000.00   

December 31, 2014

   $ 625,000.00   

March 31, 2015

   $ 625,000.00   

June 30, 2015

   $ 625,000.00   

September 30, 2015

   $ 625,000.00   

December 31, 2015

   $ 625,000.00   

March 31, 2016

   $ 625,000.00   

June 30, 2016

   $ 937,500.00   

September 30, 2016

   $ 937,500.00   

December 31, 2016

   $ 937,500.00   

March 31, 2017

   $ 937,500.00   

June 30, 2017

   $ 937,500.00   

September 30, 2017

   $ 937,500.00   

December 31, 2017

   $ 937,500.00   

March 31, 2018

   $ 937,500.00   

June 30, 2018

   $ 1,250,000.00   

September 30, 2018

   $ 1,250,000.00   

December 31, 2018

   $ 1,250,000.00   

March 31, 2019

   $ 33,750,000.00   

provided that, to the extent not previously paid, the entire unpaid principal
balance of the Term Loans shall be due and payable in full on the Maturity Date.

Section 2.10. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the applicable Borrower, the Class and Type thereof and, in the case of
each Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of
any continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to
Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
in respect of the Loans and (vi) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. Administrative Agent shall provide copies
of such records upon the reasonable request of any Borrower. The entries made in
such records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded unless Administrative Agent
receives a statement of exceptions thereto within 45 days after Borrowers
receive copies of such records; provided that the failure or delay of any Lender
or the Administrative Agent in maintaining or making entries into any such
record or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.

 

36



--------------------------------------------------------------------------------

(b) This Agreement evidences the obligation of the Borrowers to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrowers agree
they will prepare, execute and deliver to such Lender a promissory note payable
to the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent, such
approval not to unreasonably withheld, conditioned or delayed. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment permitted hereunder) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11. Optional Prepayments. The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 12:00 noon (Atlanta, Georgia time) on the
date of such prepayment, and (iii) in the case of any prepayment of any
Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided, that, the
Borrowers may rescind any notice of prepayment if such prepayment would have
resulted from (A) a refinancing (or payment in full) of the Loans or (B) any
extension or refinancing (or payment) of a portion of the Loans with
Indebtedness permitted hereunder, in each case, which incurrence or refinancing
(or other payment) shall not be consummated or otherwise shall be delayed
provided further that if a Eurodollar Borrowing is prepaid on a date other than
the last day of an Interest Period applicable thereto, the Borrowers shall also
pay all amounts required pursuant to Section 2.19. Each partial prepayment of
any Loan shall be in an amount that would be permitted in the case of an advance
of a Revolving Borrowing of the same Type pursuant to Section 2.2 or, in the
case of a Swingline Loan, pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing and,
in the case of a prepayment of a Term Loan Borrowing, to principal installments
in inverse order of maturity.

Section 2.12. Mandatory Prepayments.

(a) Immediately upon receipt by the Borrowers or any of their Subsidiaries of
any proceeds of any sale or disposition by the Borrowers or any of their
Subsidiaries of any of their assets (other than to another Loan Party), or any
proceeds from any casualty insurance policies or eminent domain, condemnation or
similar proceedings, in each case in an aggregate amount exceeding $2,000,000,
the Borrowers shall prepay the Obligations in an amount equal to all such
proceeds, net of commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by the Borrowers in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrowers shall not be required to prepay the Obligations with
respect to (i) proceeds from the sales of assets in the ordinary course of
business, and (ii) proceeds from casualty insurance policies or eminent domain,
condemnation or similar proceedings that are reinvested in assets then used or
usable in the business of the Borrowers and their Subsidiaries within 180 days
following receipt thereof, so long as such proceeds are held in Controlled
Accounts at SunTrust Bank or subject to Control Account Agreements until
reinvested. Any such prepayment shall be applied in accordance with subsection
(c) of this Section.

 

37



--------------------------------------------------------------------------------

(b) No later than the Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any proceeds from any issuance of
Indebtedness or equity securities by the Borrowers or any of their Subsidiaries,
the Borrowers shall prepay the Obligations in an amount equal to all such
proceeds, net of underwriting discounts and commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrowers in connection therewith (in each case,
paid to non-Affiliates); provided that the Borrowers shall not be required to
prepay the Obligations with respect to proceeds of Indebtedness permitted under
Section 7.1. Any such prepayment shall be applied in accordance with subsection
(c) of this Section.

(c) Any prepayments made by the Borrowers pursuant to subsection (a) or (b) of
this Section shall be applied as follows: first, to the Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Term Loans, until the same shall have been paid in full, pro rata
to the Lenders based on their Pro Rata Shares of the Term Loans, and applied to
installments of the Term Loans in inverse order of maturity; fifth, to the
principal balance of the Swingline Loans, until the same shall have been paid in
full, to the Swingline Lender; sixth, to the principal balance of the Revolving
Loans, until the same shall have been paid in full, pro rata to the Lenders
based on their respective Revolving Commitments; and seventh, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon. The Revolving
Commitments of the Lenders shall not be permanently reduced by the amount of any
prepayments made pursuant to clauses fifth through seventh above, unless an
Event of Default has occurred and is continuing and the Required Revolving
Lenders so request.

(d) If at any time the aggregate Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, the Borrowers shall within one (1) Business Day repay
the Swingline Loans and the Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19. Each prepayment shall be applied as follows:
first, to the Swingline Loans to the full extent thereof; second, to the Base
Rate Loans to the full extent thereof; and third, to the Eurodollar Loans to the
full extent thereof. If, after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the aggregate Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrowers shall
Cash Collateralize its reimbursement obligations with respect to all Letters of
Credit in an amount equal to such excess plus any accrued and unpaid fees
thereon.

Section 2.13. Interest on Loans.

(a) The Borrowers shall jointly and severally pay interest on (i) each Base Rate
Loan at the Base Rate plus the Applicable Margin in effect from time to time and
(ii) each Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest
Period in effect for such Loan plus the Applicable Margin in effect from time to
time.

(b) The Borrowers shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin in effect from time to time.

(c) Notwithstanding subsections (a) and (b) of this Section, at the option of
the Administrative Agent or the Required Lenders during the continuance of an
Event of Default and

 

38



--------------------------------------------------------------------------------

automatically after acceleration, the Borrowers shall jointly and severally pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
per annum equal to 200 basis points above the otherwise applicable interest rate
for such Eurodollar Loans for the then-current Interest Period until the last
day of such Interest Period, and thereafter, at the election of the
Administrative Agent or the Required Lenders, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 200 basis points above the otherwise applicable interest rate for
Base Rate Loans.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

Section 2.14. Fees.

(a) The Borrowers jointly and severally agree to pay to the Administrative Agent
for its own account all fees payable to the Administrative Agent under the Fee
Letters in the amounts and at the times set forth in the Fee Letters.

(b) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage per annum (determined daily in accordance with the Pricing
Grid) on the daily amount of the unused Revolving Commitment of such Lender
during the Availability Period. For purposes of computing the commitment fee,
the Revolving Commitment of each Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of
such Lender.

(c) The Borrowers jointly and severally agree to pay (i) to the Administrative
Agent, for the account of each Lender, a letter of credit fee with respect to
its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including, without limitation, any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date to the extent that
such Lender has any obligations with respect to any LC Exposure under this
Agreement) and (ii) to each Issuing Bank for its own account a facing fee, which
shall accrue at the rate set forth in the Initial Fee Letter on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as each Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the rate for Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by 200
basis points.

 

39



--------------------------------------------------------------------------------

(d) The Borrowers jointly and severally agree to pay on the Closing Date to the
Administrative Agent and its Affiliates, without duplication, all fees in the
Fee Letters that are due and payable to the Administrative Agent and its
Affiliates, as applicable, on the Closing Date.

(e) Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on September 30, 2013, until and on the Revolving
Commitment Termination Date (and in the case of subsection (c), if later, the
date the LC Exposure shall be repaid or Cash Collateralized in its entirety);
provided that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on demand.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to subsection (b) of this Section or letter of credit fees
accruing during such period pursuant to subsection (c) of this Section (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (x) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (y) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the relevant Issuing Bank. The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection.

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes and shall promptly notify the Borrower
Representative and the Lenders of such rate in writing (or by telephone,
promptly confirmed in writing).

Section 2.16. Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower Representative and to the Lenders
as soon as practicable thereafter. Until the Administrative Agent shall notify
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) the obligations of the Lenders to make
Eurodollar Revolving Loans or to continue or convert outstanding Loans as or
into Eurodollar Loans shall be suspended and (ii) all such affected Loans shall
be converted into Base Rate Loans on the last day of the then current Interest

 

40



--------------------------------------------------------------------------------

Period applicable thereto unless the Borrowers prepay such Loans in accordance
with this Agreement. Unless the Borrower Representative notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or a Notice of
Continuation/Conversion has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower Representative and the other
Lenders, whereupon until such Lender notifies the Administrative Agent and the
Borrower Representative that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Revolving Loans,
or to continue or convert outstanding Loans as or into Eurodollar Loans, shall
be suspended. In the case of the making of a Eurodollar Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and, if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender, any Issuing Bank or the eurodollar interbank market
any other condition (other than Taxes) affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, from time to time, such Lender or such Issuing Bank may
provide the Borrower Representative (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such increased costs or
reduced amounts, and within five (5) Business Days after receipt of such notice
and demand the Borrowers jointly and severally agree to pay to such Lender or
such Issuing Bank, as the case may be, such additional amounts as will
compensate such Lender or such Issuing Bank for any such increased costs
incurred or reduction suffered, which will be without duplication of any amounts
paid under Section 2.20 hereof.

(b) If any Lender or any Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the

 

41



--------------------------------------------------------------------------------

effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital (or on the capital of the Parent Company of such Lender or such Issuing
Bank) as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender, such Issuing Bank
or such Parent Company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies or the policies
of such Parent Company with respect to capital adequacy), then, from time to
time, such Lender or such Issuing Bank may provide the Borrower Representative
(with a copy thereof to the Administrative Agent) with written notice and demand
with respect to such reduced amounts, and within ten (10) Business Days after
receipt of such notice and demand the Borrowers shall pay to such Lender or such
Issuing Bank, as the case may be, such additional amounts as will compensate
such Lender, such Issuing Bank or such Parent Company for any such reduction
suffered.

(c) A certificate of such Lender or such Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or such Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower
Representative (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided,
that the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section 2.18 for any increased costs incurred or reductions
suffered incurred more than 180 days prior to the date that such Lender or such
Issuing Bank notifies the Borrower of such Lender’s or such Issuing Bank’s
request to claim compensation therefor (except that, if the Change in Law
constituting the occurrence or event giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrowers to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or revoked
(other than solely by reason of a Lender being a Defaulting Lender or any
revocation pursuant to Section 2.17)), then, in any such event, the Borrowers
shall jointly and severally compensate each Lender, within ten (10) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event (excluding any loss of the Applicable Margin on the
relevant Loans). In the case of a Eurodollar Loan, such loss, cost or expense
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrowers failed to
borrow, convert or continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section submitted to the Borrower
Representative by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.

 

42



--------------------------------------------------------------------------------

Section 2.20. Taxes.

(a) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of any Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes; provided that if any applicable
law requires the deduction or withholding of any Tax from any such payment, then
the applicable Withholding Agent shall make such deduction or withholding and
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the Borrowers or other Loan Party, as
applicable, shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made.

(c) In addition, without limiting the provisions of subsection (a) of this
Section, the Borrowers shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrowers shall jointly and severally indemnify each Recipient, within
five (5) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid or payable by such Recipient or required
to be withheld or deducted from a payment to such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by the applicable Recipient
(with a copy to the Administrative Agent in the case of a Recipient other than
the Administrative Agent) shall be conclusive, absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers or any other Loan Party to a Governmental Authority, the
Borrowers or other Loan Party, as applicable, shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(f) Tax Forms.

(i) Any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent, on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), duly executed originals of IRS Form W-9 certifying, to
the extent such Lender is legally entitled to do so, that such Lender is exempt
from U.S. federal backup withholding tax.

(ii) Any Lender that is a Foreign Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be

 

43



--------------------------------------------------------------------------------

made without withholding or at a reduced rate of withholding. Without limiting
the generality of the foregoing, each Lender that is a Foreign Person shall, to
the extent it is legally entitled to do so, (w) on or prior to the date such
Lender becomes a Lender under this Agreement, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this subsection, and
(z) from time to time upon the reasonable request by the Borrower Representative
or the Administrative Agent, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
Borrower Representative or the Administrative Agent), whichever of the following
is applicable:

(A) if such Lender is claiming eligibility for benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
duly executed originals of IRS Form W-8BEN, or any successor form thereto,
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Lender are effectively connected
with such Lender’s conduct of a trade or business in the United States;

(C) if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN, or any successor form thereto, together with a
certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of
Section 881(c)(3)(A) of the Code, or the obligation of the Borrowers hereunder
is not, with respect to such Lender, a loan agreement entered into in the
ordinary course of its trade or business, within the meaning of that Section,
(2) such Lender is not a 10% shareholder of any Borrower within the meaning of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to any Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

(D) if such Lender is not the beneficial owner (for example, a partnership or a
participating Lender granting a typical participation), duly executed originals
of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS Form W-9,
IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, and/or
other certification documents from each beneficial owner, as applicable.

(iii) Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Lender is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrower Representative and the
Administrative Agent of its inability to update such form or certification.

 

44



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to 3:00
p.m. (Atlanta, Georgia time) on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to any Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and

 

45



--------------------------------------------------------------------------------

fees then due hereunder, such funds shall be applied as follows: first, to all
fees and reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders and all fees and reimbursable expenses of each Issuing Bank then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders and
the relevant Issuing Banks based on their respective pro rata shares of such
fees and expenses; third, to all interest and fees then due and payable
hereunder, pro rata to the Lenders based on their respective pro rata shares of
such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure or Term Loans to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this subsection shall apply). The Borrowers consent to the
foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount or amounts due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Banks, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrowers for the account of a Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be applied by the Administrative Agent
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement; second, to the payment of any
amounts owing by such

 

46



--------------------------------------------------------------------------------

Defaulting Lender to each Issuing Bank and the Swingline Lender under this
Agreement; third, to Cash Collateralize the Issuing Banks LC Exposure with
respect to such Defaulting Lender in accordance with Section 2.26; fourth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of interest due and payable to the Lenders
hereunder that are not Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them; sixth, to the payment
of fees then due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such fees then due
and payable to them; seventh, to the payment of principal and unreimbursed LC
Disbursements then due and payable to the Lenders hereunder that are not
Defaulting Lenders; eighth, as the Borrowers may request (so long as no default
or Event of Default exists) to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; ninth, if so reasonably
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.26; tenth, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
eleventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or unreimbursed LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.3 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, or payments in respect of
unreimbursed LC Disbursements owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in LC Disbursements and Swing
Loans are held by the Lenders pro rata in accordance with the Revolving
Commitments without giving effect to Section 2.26(a). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.21(e) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

Section 2.22. Letters of Credit.

(a) During the Availability Period, each Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower
Representative, Letters of Credit for the account of any Borrower or any Loan
Party on the terms and conditions hereinafter set forth; provided that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension although any Letter
of Credit may be automatically renewable for successive one year periods subject
to customary evergreen provisions of the applicable Issuing Bank) and (B) the
date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $25,000; and (iii) the Borrowers may not request any Letter of Credit if,
after giving effect to such issuance, (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount. Each Revolving Lender
shall be deemed to have purchased, and hereby irrevocably and unconditionally
purchases from the relevant Issuing Bank without recourse a participation in
each Letter of Credit equal to such Revolving Lender’s Pro Rata Share of the
aggregate amount available to be drawn

 

47



--------------------------------------------------------------------------------

under such Letter of Credit on the date of issuance. Each issuance of a Letter
of Credit shall be deemed to utilize the Revolving Commitment of each Lender by
an amount equal to the amount of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
give the relevant Issuing Bank and the Administrative Agent irrevocable written
notice at least three (3) Business Days prior to the requested date of such
issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, renewed or extended, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the relevant
Issuing Bank shall approve and that the Borrowers shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the relevant Issuing Bank shall reasonably require;
provided that in the event of any conflict between such applications, agreements
or instruments and this Agreement, the terms of this Agreement shall control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the relevant Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the relevant Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless the relevant Issuing Bank has received notice from
the Administrative Agent, on or before the Business Day immediately preceding
the date such Issuing Bank is to issue the requested Letter of Credit, directing
such Issuing Bank not to issue the Letter of Credit because such issuance is not
then permitted hereunder because of the limitations set forth in subsection
(a) of this Section or that one or more conditions specified in Article III are
not then satisfied, then, subject to the terms and conditions hereof, the
relevant Issuing Bank shall, on the requested date, issue such Letter of Credit
in accordance with such Issuing Bank’s usual and customary business practices.

(d) Each Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. Each Issuing Bank shall notify the Borrower Representative and the
Administrative Agent of such demand for payment and whether such Issuing Bank
has made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to such
LC Disbursement. The Borrowers shall be jointly and severally irrevocably and
unconditionally obligated to reimburse each Issuing Bank for any LC
Disbursements paid by such Issuing Bank in respect of such drawing, without
presentment, demand or other formalities of any kind. Unless the Borrower
Representative shall have notified the relevant Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrowers intend to
reimburse such Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrowers shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided that for
purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.3 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the relevant Issuing Bank for
such LC Disbursement.

 

48



--------------------------------------------------------------------------------

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the relevant Issuing
Bank) shall be obligated to fund the participation that such Lender purchased
pursuant to subsection (a) of this Section in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the relevant Issuing Bank or any other Person for any reason whatsoever,
(ii) the existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers or any of their Subsidiaries, (iv) any
breach of this Agreement by any Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the relevant
Issuing Bank. Whenever, at any time after any Issuing Bank has received from any
such Lender the funds for its participation in a LC Disbursement, such Issuing
Bank (or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or such Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided that if
such payment is required to be returned for any reason to the Borrowers or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or such Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
such Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the relevant Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the relevant Issuing Bank within
three (3) Business Days of such due date, then, retroactively to the due date,
such Lender shall be obligated to pay interest on such amount at the rate set
forth in Section 2.13(c).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers receive notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrowers
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Banks and the Lenders,
an amount in cash equal to 103% of the aggregate LC Exposure of all Lenders as
of such date plus any accrued and unpaid fees thereon; provided that such
obligation to Cash Collateralize the reimbursement obligations of the Borrowers
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers described in Section 8.1(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. So long as an Event of Default exists, the
Borrowers agree to execute any documents and/or certificates to effectuate the
intent of this subsection. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. So long as an Event of Default
exists, moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it had not been

 

49



--------------------------------------------------------------------------------

reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrowers
under this Agreement and the other Loan Documents. Notwithstanding the
foregoing, if the Borrowers are required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, Administrative Agent shall return such cash collateral
so posted (to the extent not so applied as aforesaid) to the Borrowers within
three (3) Business Days after all Events of Default have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, each
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrowers a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, each Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrowers’ obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) the existence of any claim, set-off, defense or other right which any
Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the relevant Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrowers’ obligations hereunder; or

(vi) the existence of a Default or an Event of Default.

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of

 

50



--------------------------------------------------------------------------------

technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrowers to the extent of any
actual direct damages (as opposed to special, indirect (including claims for
lost profits or other consequential damages), or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise due care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised due
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j) Unless otherwise expressly agreed by the relevant Issuing Bank and the
Borrowers when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrowers shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

Section 2.23. Increase of Commitments; Additional Lenders.

(a) From time to time after the Closing Date and in accordance with this
Section, the Borrowers and one or more Increasing Lenders or Additional Lenders
(each as defined below) may enter into an agreement to increase the aggregate
Revolving Commitments and/or make new Term Loan Commitments (each an
“Incremental Commitment”) so long as the following conditions are satisfied:

(i) the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $50,000,000 (the principal amount of
each such Incremental Commitment, the “Incremental Commitment Amount”);

(ii) at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist, all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), and, since December 31, 2012, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(iii) (x) any incremental Term Loans made pursuant to this Section (the
“Incremental Term Loans”) shall have a maturity date no earlier than the
Maturity Date and shall have a Weighted Average Life to Maturity no shorter than
that of the Term Loans made pursuant to Section 2.5, and (y) any incremental
Revolving Commitments provided pursuant to this Section (the “Incremental
Revolving Commitments”) shall have a termination date no earlier than the
Revolving Commitment Termination Date;

 

51



--------------------------------------------------------------------------------

(iv) the Borrowers and their Subsidiaries shall be in pro forma compliance with
each of the financial covenants set forth in Article VI as of the most recently
ended Fiscal Quarter for which financial statements are required to have been
delivered, calculated as if all such Incremental Term Loans had been made and
all such Incremental Revolving Commitments had been established (and fully
funded) as of the first day of the relevant period for testing compliance;

(v) (x) other than for periods after the Revolving Commitment Termination Date
and payment in full of all Revolving Credit Exposure (other than with respect to
Incremental Revolving Commitments), the Initial Yield applicable to any such
Incremental Revolving Commitments shall not exceed the sum of the Applicable
Margin then in effect for Eurodollar Revolving Loans plus one fourth of the
Up-Front Fees paid in respect of the existing Revolving Commitments (the
“Existing Revolver Yield”) (which may be accomplished by increasing the
Applicable Margin then in effect for Eurodollar Revolving Loans), (y) other than
for periods after the Revolving Commitment Termination Date and payment in full
of all Revolving Credit Exposure (other than with respect to Incremental
Revolving Commitments), the Applicable Margin (excluding any upfront and similar
fees paid to the Lenders providing the Incremental Revolving Facility)
applicable to any such Incremental Revolving Commitments shall not be less than
the Applicable Margin then in effect for Eurodollar Revolving Loans, and
(z) other than for periods after the Maturity Date and payment in full of all
Term Loans (other than with respect to Incremental Term Loans), if the Initial
Yield applicable to any such Incremental Term Loans shall exceed by more than
0.50% per annum the sum of the Applicable Margin then in effect for Eurodollar
Term Loans, plus one fourth of the Up-Front Fees paid in respect of the existing
Term Loans (the “Existing Term Yield”), then the Applicable Percentage of the
existing Term Loans shall increase by an amount equal to the difference between
the Initial Yield and the Existing Term Yield minus 0.50% per annum;

(vi) any collateral securing any such Incremental Commitments shall also secure
all other Obligations on a pari passu basis; and

(vii) all other terms and conditions with respect to any such Incremental
Commitments shall be reasonably satisfactory to the Administrative Agent.

(b) The Borrower Representative shall provide at least 30 days’ written notice
to the Administrative Agent (who shall promptly provide a copy of such notice to
each Lender) of any proposal to establish an Incremental Commitment. The
Borrower Representative shall also, but is not required to, specify any fees
offered to those Lenders (the “Increasing Lenders”) that agree to increase the
principal amount of their Revolving Commitments and/or make Term Loan
Commitments, which fees may be variable based upon the amount by which any such
Lender is willing to increase the principal amount of its Revolving Commitment
and/or make Term Loan Commitment, as applicable. Each Increasing Lender shall as
soon as practicable, and in any case within 10 Business Days following receipt
of such notice, specify in a written notice to the Borrowers and the
Administrative Agent the amount of such proposed Incremental Commitment that it
is willing to provide. No Lender (or any successor thereto) shall have any
obligation, express or implied, to offer to increase the aggregate principal
amount of its Revolving Commitment and/or make Term Loan Commitment, and any
decision by a Lender to increase its Revolving Commitment and/or make a Term
Loan Commitment shall be made in its sole discretion independently from any
other Lender. Only the consent of each Increasing Lender (if any) shall be
required for an increase in the aggregate principal amount of the Revolving
Commitments and/or to make Term Loan Commitments, as applicable, pursuant to
this Section. No Lender which declines to increase the principal amount of its
Revolving Commitment and/or make a Term Loan Commitment may be replaced with
respect to its existing Revolving Commitment and/or its Term Loans, as
applicable, solely

 

52



--------------------------------------------------------------------------------

as a result thereof without such Lender’s consent. If any Lender shall fail to
notify the Borrowers and the Administrative Agent in writing about whether it
will increase its Revolving Commitment and/or make a Term Loan Commitment within
15 days after receipt of such notice, such Lender shall be deemed to have
declined to increase its Revolving Commitment and/or make a Term Loan
Commitment, as applicable. If any Lender shall decline (or be deemed to decline)
to provide its pro rata share of requested Incremental Commitment, then such
portion of the Incremental Commitment shall be offered to the other Increasing
Lenders. If the Lenders have not agreed to provide all of the requested
Incremental Commitment within 10 Business Days after delivery of such notice,
the Borrowers may designate new lenders that are acceptable to the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) as additional Lenders hereunder in accordance with this Section (the
“Additional Lenders”), which Additional Lenders may assume all or a portion of
such Incremental Commitment not provided by the Increasing Lenders. The
Borrowers and the Administrative Agent shall have discretion jointly to adjust
the allocation of such Incremental Revolving Commitments and/or such Incremental
Term Loans among the Increasing Lenders and the Additional Lenders. The sum of
the increase in the Revolving Commitments and the new Term Loan Commitments of
the Increasing Lenders plus the Revolving Commitments and the Term Loan
Commitments of the Additional Lenders shall not in the aggregate exceed the
Incremental Commitment Amount.

(c) Subject to subsections (a) and (b) of this Section, any increase requested
by the Borrowers shall be effective upon delivery to the Administrative Agent of
each of the following documents:

(i) an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrowers, by each Additional Lender and by each Increasing Lender, setting
forth the new Revolving Commitments and/or new Term Loan Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all of the terms and provisions
hereof;

(ii) such evidence of appropriate corporate authorization on the part of the
Borrowers with respect to such Incremental Commitment and such opinions of
counsel for the Borrowers with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

(iii) a certificate of the Borrowers signed by a Responsible Officer, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;

(iv) to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Revolving Commitments
and/or such Incremental Term Loans, issued by the Borrowers in accordance with
Section 2.10; and

(v) any other certificates or documents that the Administrative Agent shall
reasonably request that are necessary to give effect to such Incremental
Commitment, in form and substance reasonably satisfactory to the Administrative
Agent.

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and/or the Incremental Term Loans, as applicable, and
Schedule I shall automatically be deemed amended accordingly.

 

53



--------------------------------------------------------------------------------

(d) If any Incremental Term Loans or Incremental Revolving Commitments are to
have a termination date later than the Term Loans or Revolving Commitments, as
applicable, to the extent permitted under Section 2.23(a)(v) above, a different
Initial Yield than the Existing Revolver Yield or Existing Term Yield (any such
Incremental Term Loans or Incremental Revolving Commitments, the “Non-Conforming
Credit Extensions”), all such terms shall be as set forth in a separate
assumption agreement among the Borrowers, the Lenders providing such Incremental
Term Loans and/or Incremental Revolving Commitments and the Administrative
Agent, the execution and delivery of which agreement shall be a condition to the
effectiveness of the Non-Conforming Credit Extensions. The scheduled principal
payments on the Term Loans to be made pursuant to Section 2.9 shall be ratably
increased after the making of any Incremental Term Loans (other than Term Loans
that are Non-Conforming Credit Extensions) under this Section by the aggregate
principal amount of such Incremental Term Loans. After the incurrence of any
Non-Conforming Credit Extensions that are Term Loans, all optional prepayments
of Term Loans shall be allocated ratably between the then outstanding Term Loans
and such Non-Conforming Credit Extensions. If the Borrowers incur Incremental
Revolving Commitments under this Section, regardless of whether such Incremental
Revolving Commitments are Non-Conforming Credit Extensions, the Borrowers shall,
after such time, repay and incur Revolving Loans ratably as between the
Incremental Revolving Commitments and the Revolving Commitments outstanding
immediately prior to such incurrence. Notwithstanding anything to the contrary
in Section 10.2, the Administrative Agent and the Borrowers are expressly
permitted to amend the Loan Documents to the extent necessary (and mutually
agreeable) to give effect to any increase pursuant to this Section and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences,
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to any such incurrence and amendments to implement ratable
participation in Letters of Credit between the Non-Conforming Credit Extensions
consisting of Incremental Revolving Commitments and the Revolving Commitments
outstanding immediately prior to any such incurrence).

(e) For purposes of this Section, the following terms shall have the meanings
specified below:

(i) “Initial Yield” shall mean, with respect to Incremental Term Loans or
Incremental Revolving Commitments, the amount (as determined by the
Administrative Agent) equal to the sum of (A) the margin above the Eurodollar
Rate on such Incremental Term Loans or Incremental Revolving Loans, as
applicable (including as margin the effect of any “LIBOR floor” applicable on
the date of the calculation), plus (B) (x) the amount of any Up-Front Fees on
such Incremental Term Loans or such Incremental Revolving Commitments, as
applicable (including any fee or discount received by the Lenders in connection
with the initial extension thereof), divided by (y) the lesser of (1) the
Weighted Average Life to Maturity of such Incremental Term Loans or such
Incremental Revolving Commitments, as applicable, and (2) four.

(ii) “Up-Front Fees” shall mean the amount of any fees or discounts received by
the Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit. For the avoidance
of doubt, “Up-Front Fees” shall not include any arrangement fee paid to the Sole
Lead Arranger.

(iii) “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

 

54



--------------------------------------------------------------------------------

Section 2.24. Mitigation of Obligations. If any Lender’s obligation to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, is suspended pursuant to Section 2.17, any Lender requests
compensation under Section 2.18, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then, at the written request of the
Borrower, such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would reinstate such Lender’s obligations make, continue or
convert Eurodollar Loans, or eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby jointly and
severally agree to pay all out-of-pocket costs and expenses actually incurred by
any Lender in connection with such designation or assignment so long as no
Borrower previously requested to replace any such Lender pursuant to
Section 2.25 prior to such designation or assignment.

Section 2.25. Replacement of Lenders. If (a) any Lender’s obligation to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, is suspended pursuant to Section 2.17, (b) any Lender requests
compensation under Section 2.18, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (c) any Lender is a Defaulting Lender, or
(d) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting Lender”
whose consent is required shall not have been obtained, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrowers (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and
(iv) in the case of a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non-Consenting Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

Section 2.26. Defaulting Lenders.

(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:

(i) the LC Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective no later

 

55



--------------------------------------------------------------------------------

than one (1) Business Day after the Administrative Agent has actual knowledge
that such Revolving Lender has become a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Revolving
Commitments (calculated as if the Defaulting Lender’s Revolving Commitment was
reduced to zero and each Non-Defaulting Lender’s Revolving Commitment had been
increased proportionately); provided that the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation; and

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) above for any reason, the Borrowers will, not
later than three (3) Business Days after demand by the Administrative Agent (at
the direction of the applicable Issuing Bank and/or the Swingline Lender),
(x) Cash Collateralize the obligations of the Borrowers to such Issuing Bank or
the Swingline Lender in respect of such LC Exposure or such Swingline Exposure,
as the case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of the LC Exposure and the Swingline Exposure of such
Defaulting Lender, (y) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (z) make other
arrangements satisfactory to the Administrative Agent, the applicable Issuing
Bank and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender;

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrowers, the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.

(b) If the Borrowers, the Administrative Agent, the Issuing Banks and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice,
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or the Swingline Exposure of such
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrowers; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, no Issuing Bank will be
required to issue, amend, extend, renew or increase any Letter of Credit, and
the Swingline Lender will not be required to fund any Swingline Loans, as
applicable, unless it is satisfied that 100% of the related LC Exposure and
Swingline Exposure after giving effect thereto is fully covered or eliminated by
any combination satisfactory to the applicable Issuing Bank or the Swingline
Lender, as the case may be, of the following:

(i) in the case of a Defaulting Lender, the Swingline Exposure and the LC
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
as provided in subsection (a)(i) of this Section;

 

56



--------------------------------------------------------------------------------

(ii) in the case of a Defaulting Lender, without limiting the provisions of
subsection (a)(ii) of this Section, their reimbursement obligations in respect
of such Letter of Credit or such Swingline Loan have been Cash Collateralized in
an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit or such Swingline Loan, or the Borrowers make other
arrangements satisfactory to the Administrative Agent, the Issuing Banks and the
Swingline Lender, as the case may be, in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender; and

(iii) in the case of a Defaulting Lender, the Borrowers agree that the face
amount of such requested Letter of Credit or the principal amount of such
requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized or otherwise unsatisfactorily protected
in accordance with this Section 2.26 portion thereof as to which such Defaulting
Lender would otherwise be liable, in which case the obligations of the
Non-Defaulting Lenders in respect of such Letter of Credit or such Swingline
Loan will, subject to the limitation in the proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.21 will be deemed adjusted to reflect
this provision; provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reduction.

Section 2.27. All Obligations to Constitute Joint and Several Obligations.

(a) All Obligations shall constitute joint and several obligations of the
Borrowers and shall be secured by the Administrative Agent’s Lien upon all of
the Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by the Borrowers to the Administrative Agent, for the benefit of the
Lenders, the Bank Product Providers or the Lender-Related Hedge Providers, to
the extent provided in the Loan Documents.

(b) Each of the Borrowers expressly represents and acknowledges that it is part
of a common enterprise with the other Borrowers and that any financial
accommodations by the Administrative Agent, the other Lenders, Bank Product
Providers and Lender-Related Hedge Providers to any other Borrower hereunder and
under the other Loan Documents and the documentation for Bank Product
Obligations or Hedging Obligations are and will be of direct and indirect
interest, benefit and advantage to the Borrowers. The Borrowers acknowledge that
any Notice of Continuation/Conversion, Notice of Borrowing or other notice or
request given by the Borrower Representative to the Administrative Agent shall
bind the Borrowers, and that any notice given by the Administrative Agent, any
Lender, any Bank Product Provider or any Lender-Related Hedge Provider to the
Borrower Representative shall be effective with respect to all of the Borrowers.
Each of the Borrowers acknowledges and agrees that the Borrowers shall be
liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or the amount of such
Loans received or the manner in which the Administrative Agent, any Lender, any
Bank Product Provider or any Lender-Related Hedge Provider accounts among the
Borrowers for such Loans or other extensions of credit on its books and records,
and further acknowledges and agrees that Loans and other extensions of credit to
the Borrowers

 

57



--------------------------------------------------------------------------------

inure to the mutual benefit of all of the Borrowers and that the Administrative
Agent, the Lenders, the Bank Product Providers and the Lender-Related Hedge
Providers are relying on the joint and several liability of the Borrowers in
extending the Loans and other financial accommodations hereunder.

(c) In the event any Borrower (a “Funding Borrower”) shall make any payment or
payments under this Agreement or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations
hereunder, such Funding Borrower shall have the right to seek contribution
payments from each other Borrower (each, a “Contributing Borrower”) to the
extent permitted by applicable law. Nothing in this Section 2.27(c) shall affect
any Borrower’s joint and several liability to the Lenders, the Bank Product
Providers and the Lender-Related Hedge Providers for the entire amount of its
Obligations.

(d) Until the payment in full of the Obligations, each Borrower covenants and
agrees that its right to receive any contribution hereunder from a Contributing
Borrower shall be subordinate and junior in right of payment to all Obligations
of the Borrowers to the Lenders, the Bank Product Providers and the
Lender-Related Hedge Providers hereunder. No Borrower will exercise any rights
that it may acquire by way of subrogation hereunder or under any other Loan
Document or any documentation for Bank Product Obligations or Hedging
Obligations or at law by any payment made hereunder or otherwise, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
other Borrower in respect of payments made by such Borrower hereunder or under
any other Loan Document or under any documentation for Bank Product Obligations
or Hedging Obligations, until all amounts owing to the Lenders, the Bank Product
Providers and the Lender-Related Hedge Providers on account of the Obligations
are paid in full in cash (or, with respect to Bank Product Obligations and
Hedging Obligations, are either cash collateralized or supported by a letter of
credit). If any amounts shall be paid to any Borrower on account of such
subrogation or contribution rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Borrower in trust
for the Lenders, the Bank Product Providers and the Lender-Related Hedge
Providers segregated from other funds of such Borrower, and shall, forthwith
upon receipt by such Borrower, be turned over to the Administrative Agent in the
exact form received by such Borrower (duly endorsed by such Borrower to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, as provided for herein.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions to Effectiveness. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

(a) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(a)(ii), attaching and certifying copies of its bylaws
and of the resolutions of its board of directors or other equivalent governing
body, authorizing the execution, delivery and performance of the Loan Documents
to which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;

 

58



--------------------------------------------------------------------------------

(iii) certified copies of the articles or certificate of incorporation, together
with certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
each other jurisdiction where such Loan Party is qualified to do business as a
foreign corporation;

(iv) a favorable written opinion of Squire Sanders, counsel to the Loan Parties,
addressed to the Administrative Agent, the Issuing Banks and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

(v) a certificate in the form of Exhibit 3.1(a)(v), dated the Closing Date and
signed by a Responsible Officer, certifying that after giving effect to the
funding of any Revolving Borrowing on the Closing Date and the Term Loan, (x) no
Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) unless such representations or warranties were made as of an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date) and (z) no Material
Adverse Effect has occurred or is continuing since December 31, 2012;

(vi) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

(vii) a duly executed Notice of Borrowing for any Revolving Borrowing on the
Closing Date;

(viii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(ix) the fully executed Reaffirmation Agreement;

(x) duly executed joinder documents and pledge supplements (“Joinder
Documents”), together with (A) UCC financing statements and other applicable
documents under the laws of all necessary or appropriate jurisdictions with
respect to the perfection of the Liens granted under the Joinder Documents, as
requested by the Administrative Agent in order to perfect such Liens, duly
authorized by the Loan Parties, (B) copies of UCC, tax, judgment and fixture
lien search reports in all necessary jurisdictions and under all legal and trade
names of the Loan Parties, as requested by the

 

59



--------------------------------------------------------------------------------

Administrative Agent, indicating that there are no prior Liens on any of the
Collateral other than Permitted Liens and Liens to be released on the Closing
Date, (C) an ST Perfection Certificate, duly completed and executed by ST USA,
(D) original certificates evidencing all issued and outstanding shares of
Capital Stock of ST USA owned directly by any Loan Party and (E) stock or
membership interest powers or other appropriate instruments of transfer executed
in blank;

(xi) All conditions precedent to the Closing Date Acquisition, other than the
funding of the Loans, shall have been satisfied, and the Closing Date
Acquisition shall be consummated simultaneously with the closing and funding of
the Loans in accordance with the Closing Date Acquisition Agreement, without
alteration, amendment or other change, supplement or modification of the Closing
Date Acquisition Agreement except for waivers of conditions that are not
material or adverse to the Lenders or as otherwise approved in writing by the
Required Lenders. The Administrative Agent (or its counsel) shall have received
certified copies of the Closing Date Acquisition Agreement and all other
material Closing Date Acquisition Documents, each in form and substance
satisfactory to the Administrative Agent;

(xii) a quality of earnings report with respect to Sport Truck USA, Inc., which
shall be in form and substance satisfactory to the Administrative Agent;

(xiii) (a) pro forma financial statements of the Borrowers and their
Subsidiaries after giving pro forma effect to the Acquisition and the Term Loans
and (b) financial projections, each in form and substance satisfactory to the
Administrative Agent;

(xiv) CUSIP numbers for the Commitments; and

(xv) such other documents, certificates, information or legal opinions as are
reasonable and customary for transactions of this type to the extent requested
by the Administrative Agent.

(b) The Administrative Agent or such Lender shall have received all
documentation and other information with respect to ST USA that the
Administrative Agent or such Lender reasonably believes is required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

(c) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent, the Sole Lead Arranger and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Sole Lead Arranger.

(d) Without limiting the generality of the provisions of this Section, for
purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved of, accepted or been satisfied with each document or
other matter required thereunder to be consented to, approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto. Administrative Agent shall promptly provide Borrowers
with a copy of any such notice received from such Lender.

 

60



--------------------------------------------------------------------------------

Section 3.2. [Reserved]

Section 3.3. Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit is subject to Section 2.26(c) and
the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects); and

(c) the Borrowers shall have delivered the required Notice of Borrowing.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in subsections (a) and
(b) of this Section; provided, however, with respect to clause (b) of this
Section, representations and warranties of each Loan Party set forth in the Loan
Documents that specifically refer to an earlier date must only be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date.

Section 3.4. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant, both before and after giving effect to the
Related Transactions, to the Administrative Agent, each Lender and the Issuing
Banks as follows:

Section 4.1. Existence; Power. Each Borrower and each of their Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership, limited liability company or other organization under the laws of
the jurisdiction of its organization, (ii) has all requisite power and authority
to carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents and the other Related
Transaction Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action. This
Agreement has

 

61



--------------------------------------------------------------------------------

been duly executed and delivered by each Borrower and constitutes, and each
other Loan Document and Related Transaction Document to which any Loan Party is
a party, when executed and delivered by such Loan Party, will constitute, valid
and binding obligations of such Borrower or such Loan Party (as the case may
be), enforceable against it in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents and the other Related
Transaction Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect and except for filings necessary to perfect or maintain perfection of the
Liens created under the Loan Documents, (b) will not violate any Requirement of
Law applicable to any Borrower or any of their Subsidiaries or any judgment,
order or ruling of any Governmental Authority, (c) will not violate or result in
a default under any Contractual Obligation of any Borrower or any of their
Subsidiaries or any of their assets or give rise to a right thereunder to
require any payment to be made by any Borrower or any of their Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
any Borrower or any of their Subsidiaries, except Liens (if any) created under
the Loan Documents, except in the case of clauses (b) and (c) those the failure
of which could not reasonably be expected to have a Material Adverse Effect.

Section 4.4. Financial Statements. The Borrowers have furnished to each Lender
(i) the audited consolidated balance sheet of the Borrowers and their
Subsidiaries as of December 31, 2012, and the related audited consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, prepared by Grant Thornton LLP and (ii) the unaudited consolidated
balance sheet of the Borrowers and their Subsidiaries as of March 31, 2013, and
the related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ended, certified by a Responsible
Officer. Such financial statements fairly present in all material respects the
consolidated financial condition of the Borrowers and their Subsidiaries as of
such dates and the consolidated results of operations for such periods in
conformity with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii). Since December 31, 2012, there have been no changes with respect to the
Borrowers and their Subsidiaries which have had or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrowers, threatened against or affecting any Borrower or any of their
Subsidiaries (i) that could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document or Related Transaction Document.

(b) Except for the matters set forth on Schedule 4.5, neither the Borrowers nor
any of their Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any reasonable basis for any
Environmental Liability, in each case under clauses (i) through (iv) which alone
or in the aggregate could reasonably be expected to result in a liability to the
Borrowers or any of their Subsidiaries in excess of $10,000,000.

 

62



--------------------------------------------------------------------------------

Section 4.6. Compliance with Laws and Agreements. Each Borrower and each of
their Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act. Neither the Borrowers nor any of their
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8. Taxes. Each Borrower and their Subsidiaries and each other Person
for whose taxes any Borrower or any of their Subsidiaries could become liable
have timely filed or caused to be filed all Federal income tax returns and all
other material tax returns that are required to be filed by them, and have paid
all taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which such Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrowers and their Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrowers nor any of
their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

Section 4.10. ERISA. Except , in each case, as could not, individually or in the
aggregate, reasonably be expected to result in liability to the Borrowers and
their Subsidiaries in an aggregate amount exceeding $7,500,000, each Plan is in
substantial compliance in form and operation with its terms and with ERISA and
the Code (including, without limitation, the Code provisions compliance with
which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations. Each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes, or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service, and nothing has occurred since the date of such determination
that would adversely affect such determination (or, in the case of a Plan with
no determination, nothing has occurred that would adversely affect the issuance
of a favorable determination letter or otherwise adversely affect such
qualification). No ERISA Event has occurred or is reasonably expected to occur.
There exists no Unfunded Pension Liability with respect to any Plan. None of the
Borrowers, any of their Subsidiaries or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has, within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make, contributions to any Multiemployer
Plan. There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Borrower,
any of their Subsidiaries or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be

 

63



--------------------------------------------------------------------------------

expected either singly or in the aggregate to result in liability to any
Borrower or any of their Subsidiaries. Each Borrower, each of their Subsidiaries
and each ERISA Affiliate have made all contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, by the terms of such Plan or Multiemployer Plan, respectively, or by
any contract or agreement requiring contributions to a Plan or Multiemployer
Plan. No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period within
the meaning of Section 412 of the Code or Section 303 or 304 of ERISA. None of
the Borrowers, any of their Subsidiaries or any ERISA Affiliate have ceased
operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. Each Non-U.S. Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to any Borrower or any of their Subsidiaries.
All contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrowers nor any of their Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrowers’
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

Section 4.11. Ownership of Property; Insurance.

(a) Each of the Borrowers and their Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrowers referred to in
Section 4.4 or purported to have been acquired by any Borrower or any of their
Subsidiaries after said date (except as sold or otherwise disposed of in the
ordinary course of business or as permitted under this Agreement or any other
Loan Document), in each case free and clear of Liens (other than Permitted
Liens). All leases that individually or in the aggregate are material to the
business or operations of the Borrowers and their Subsidiaries are valid and
subsisting and are in full force in all material respects.

(b) Each of the Borrowers and their Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrowers and their Subsidiaries does not infringe in any
material respect on the rights of any other Person.

(c) As of the Closing Date, neither the Borrowers nor any of their Subsidiaries
owns any Real Estate.

Section 4.12. Disclosure. Neither the Information Memorandum nor any of the
reports (including, without limitation, all reports that the Borrowers are
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information (other than information of general
economic or general industry nature) furnished by or on behalf of the Borrowers
to the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished), contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

64



--------------------------------------------------------------------------------

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against any Borrower or any of their Subsidiaries,
or, to the Borrowers’ knowledge, threatened against or affecting any Borrower or
any of their Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against any Borrower or any of their Subsidiaries, or, to
the Borrowers’ knowledge, threatened against any of them before any Governmental
Authority. All payments due from any Borrower or any of their Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of any Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of the Borrowers and the other
Loan Parties and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Closing Date.

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents and the other Related Transaction Documents, the making of the
Loans under this Agreement and the consummation of the other Related
Transactions, Borrowers and their Subsidiaries, taken as a whole, are Solvent.

Section 4.16. Deposit and Disbursement Accounts. Schedule 3 of the Perfection
Certificate lists all banks and other financial institutions at which any Loan
Party maintains deposit accounts, lockbox accounts, disbursement accounts,
investment accounts or other similar accounts as of the Closing Date (other than
(i) accounts established and maintained solely for the purpose of funding
payroll, payroll taxes, withholding taxes, workman’s compensation and other
compensation and benefits to employees and other fiduciary accounts, and
(ii) any accounts with amounts on deposit that do not exceed $100,000), and such
Schedule correctly identifies the name, address and telephone number of each
financial institution, the name in which the account is held, the type of the
account, and the complete account number therefor.

Section 4.17. Collateral Documents.

(a) The Guaranty and Security Agreement is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest in the Collateral (as defined therein),
and when UCC financing statements in appropriate form are filed in the offices
specified on Schedule 3 to the Guaranty and Security Agreement, the Guaranty and
Security Agreement shall constitute a fully perfected Lien (to the extent that
such Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Permitted Liens. When the certificates
evidencing all Capital Stock pledged pursuant to the Guaranty and Security
Agreement are delivered to the Administrative Agent, together with appropriate
stock powers or other similar instruments of transfer duly executed in blank,
the Liens in such Capital Stock shall be fully perfected first priority security
interests (subject to inchoate tax liens and restrictions under applicable
federal and state securities laws), perfected by “control” as defined in the
UCC.

(b) When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Patents, Trademarks and

 

65



--------------------------------------------------------------------------------

Copyrights, if any, in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person.

Section 4.18. Intentionally Omitted.

Section 4.19. OFAC. Neither any Loan Party nor any of their Subsidiaries or, to
the knowledge of Borrowers, any Affiliates of the Loan Parties (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time.

Section 4.20. Patriot Act. Neither any Loan Party nor any of their Subsidiaries
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any or their Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked Person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked Person.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrowers covenant and agree that until the Commitments have been terminated
and the Obligations have been paid in full:

Section 5.1. Financial Statements and Other Information. The Borrowers will
deliver to the Administrative Agent for delivery to each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower Representative a copy of the annual audited report
for such Fiscal Year for the Borrower Representative and its Subsidiaries,
containing a consolidated balance sheet of the Borrower Representative and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower Representative and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by Grant Thornton
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to the scope of such audit except for
qualifications resulting solely from the Obligations being classified as short
term indebtedness during the one year period prior to the Revolving Commitment
Termination Date or the Maturity Date, as the case may be) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower

 

66



--------------------------------------------------------------------------------

Representative and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower Representative, an unaudited consolidated and
consolidating balance sheet of the Borrower Representative and its Subsidiaries
as of the end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of income and cash flows of the Borrower Representative
and its Subsidiaries for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the Borrower
Representative’s previous Fiscal Year together with management discussion and
analysis of financial condition and operating results;

(c) as soon as available and in any event within 30 days after the end of each
calendar month (other than March, June, September and December), an unaudited
consolidated balance sheet of the Borrower Representative and its Subsidiaries
as of the end of such calendar month and the related unaudited consolidated
statements of income and cash flows of the Borrower Representative and its
Subsidiaries for such calendar month and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding month and the corresponding portion of the Borrower
Representative’s previous Fiscal Year;

(d) concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by the principal executive
officer or the principal financial officer of the Borrower Representative
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrowers have taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be, (iv) stating whether any change in
GAAP or the application thereof has occurred since the date of the mostly
recently delivered audited financial statements of the Borrower Representative
and its Subsidiaries, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such Compliance Certificate
and (v) specifying any change in the identity of the Disqualified Competitors
set forth on the Disqualified Competitor List;

(e) as soon as available and in any event within 30 days after the end of the
calendar year, forecasts and a pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrowers to their shareholders generally, as
the case may be; and

(g) promptly following any request therefor, subject to applicable laws and
confidentiality obligations owing by Borrowers or any of their Subsidiaries to
any other Person, such other information regarding the results of operations,
business affairs and financial condition of the Borrowers or any of their
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

 

67



--------------------------------------------------------------------------------

So long as the Borrowers are required to file periodic reports under
Section 13(a) or Section 15(d) of the Exchange Act, the Borrowers may satisfy
its obligation to deliver the financial statements referred to in clauses
(a) and (b) above by delivering such financial statements by electronic mail to
such e-mail address as the Administrative Agent shall have provided to the
Borrowers from time to time in writing.

Section 5.2. Notices of Material Events. The Borrower Representative will
furnish to the Administrative Agent for delivery to each Lender prompt written
notice of the following:

(a) the occurrence of any Event of Default or, to the knowledge of any Borrower,
any Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of any Borrower, affecting any Borrower or any of their
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect;

(c) to the knowledge of any Borrower, the occurrence of any event or any other
development by which any Borrower or any of their Subsidiaries (i) fails to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) becomes subject to any Environmental Liability, (iii) receives notice of
any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability, in each case which, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(d) promptly and in any event within 15 days after (i) any Borrower, any of
their Subsidiaries or any ERISA Affiliate knows or has a reasonable basis to
know that any ERISA Event has occurred, a certificate of the chief financial
officer of the Borrowers describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by such Borrower, such Subsidiary or such ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto, and (ii) becoming aware
(1) that there has been an increase in Unfunded Pension Liabilities (not taking
into account Plans with negative Unfunded Pension Liabilities) since the date
the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, (3) of
the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by any Borrower, any of their Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to
Section 412 of the Code which results in a material increase in contribution
obligations of any Borrower, any of their Subsidiaries or any ERISA Affiliate, a
detailed written description thereof from the chief financial officer of the
Borrowers; and

(e) the occurrence of any event of default, or, to the knowledge of any
Borrower, any default that is not cured within any applicable grace period, or
the receipt by any Borrower or any of their Subsidiaries of any written notice
of an alleged default or event of default, with respect to any Material
Indebtedness of the Borrowers or any of their Subsidiaries.

 

68



--------------------------------------------------------------------------------

The Borrowers will furnish to the Administrative Agent for delivery to each
Lender the following:

(x) promptly and in any event at least 15 days prior thereto, notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located from the establishment of a new office or facility, (iii) in
any Loan Party’s identity or legal structure, (iv) in any Loan Party’s federal
taxpayer identification number or organizational number or (v) in any Loan
Party’s jurisdiction of organization;

(y) upon the reasonable request of Administrative Agent, as soon as available
and in any event within 30 days after receipt thereof, a copy of any
environmental report or site assessment obtained by or for any Borrower or any
of their Subsidiaries after the Closing Date on any material owned Real Estate;
and

(z) prompt written notice after a Responsible Officer obtains knowledge of any
casualty or other insured damage to any material portion of any Collateral or
the commencement of any action or preceding for the taking of any material
portion of any Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding, which, in each case, could reasonably be
expected to result in a Material Adverse Effect.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrowers will, and will cause
each of their Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws. The Borrowers will, and will cause each of
their Subsidiaries to, comply with all laws, rules, regulations and requirements
of any Governmental Authority applicable to its business and properties,
including, without limitation, all Environmental Laws, ERISA and OSHA, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.5. Payment of Obligations. The Borrowers will, and will cause each of
their Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a)(i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, and (ii) such Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto to
the extent required by GAAP and (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. The Borrowers will, and will cause each of their
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower Representative in conformity with GAAP.

Section 5.7. Visitation and Inspection. The Borrowers will, and will cause each
of their Subsidiaries to, permit any representative of the Administrative Agent
or any Lender to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to

 

69



--------------------------------------------------------------------------------

discuss its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times during
normal operating hours and as often as the Administrative Agent or any Lender
may reasonably request after reasonable prior notice to the Borrower
Representative; provided that (i) only visits and inspections up to three
(3) times per calendar year by the Administrative Agent will be at the expense
of the Borrowers unless an Event of Default shall have occurred and be
continuing and (ii) if an Event of Default has occurred and is continuing, no
prior notice shall be required. The Administrative Agent and its representatives
and independent contractors shall use commercially reasonable efforts to avoid
interruption of the normal business operations of the Borrower and its
Subsidiaries. The Administrative Agent and the Lenders shall give the Borrower
Representative the opportunity to participate in any discussions with the
independent public accountants of the Borrowers and their respective
Subsidiaries. Notwithstanding anything to the contrary in this Section 5.7,
neither of the Borrowers nor any of their respective Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited by Law or any
binding agreement or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Section 5.8. Maintenance of Properties; Insurance. The Borrowers will, and will
cause each of their Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, (b) maintain with financially sound and reputable
insurance companies which are not Affiliates of the Borrowers (i) insurance with
respect to its properties and business, and the properties and business of their
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required to be maintained pursuant to the
Collateral Documents, and will, upon reasonable request of the Administrative
Agent, furnish to Administrative Agent for delivery to each Lender at reasonable
intervals a certificate of a Responsible Officer setting forth the nature and
extent of all insurance maintained by the Borrowers and their Subsidiaries in
accordance with this Section, and (c) at all times shall name the Administrative
Agent as additional insured on all liability policies of the Borrowers and their
Subsidiaries (excluding directors and officers insurance and workers
compensation insurance) and as loss payee (pursuant to a loss payee endorsement
approved by the Administrative Agent) on all casualty and property insurance
policies of the Borrowers and their Subsidiaries.

Section 5.9. Use of Proceeds; Margin Regulations. The Borrowers will use the
proceeds of all Loans to refinance existing Indebtedness on the Closing Date and
thereafter to pay transaction costs and expenses arising in connection with the
Related Transaction Documents, to finance working capital needs, Permitted
Acquisitions and capital expenditures and for other general corporate purposes
of the Borrowers and their Subsidiaries. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U or Regulation X. All Letters of Credit will
be used for general corporate purposes.

Section 5.10. Cash Management. The Borrowers shall, and shall cause its Domestic
Subsidiaries to:

(a) maintain all cash management and treasury business with SunTrust Bank or a
Permitted Third Party Bank, including, without limitation, all deposit accounts,
disbursement accounts, investment accounts and lockbox accounts (other than
(i) accounts established and maintained solely for the purpose of funding
payroll, payroll taxes, withholding taxes, workman’s compensation and other
compensation and benefits to employees and other fiduciary accounts, and
(ii) any accounts with amounts on deposit that do not exceed $100,000, all of
which the Loan Parties may maintain without

 

70



--------------------------------------------------------------------------------

restriction) (each such deposit account, disbursement account, investment
account and lockbox account, a “Controlled Account”); each Controlled Account
shall be a cash collateral account, with all cash, checks and other similar
items of payment in such account securing payment of the Obligations, and in
which the Borrowers and each of their Subsidiaries shall have granted a first
priority Lien to the Administrative Agent, on behalf of the Secured Parties,
perfected either automatically under the UCC (with respect to Controlled
Accounts at SunTrust Bank) or subject to Control Account Agreements;

(b) deposit promptly, and in any event no later than 10 Business Days after the
date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other Collateral into Controlled Accounts, in each case except for
cash and Permitted Investments the aggregate value of which does not exceed
$500,000 at any time; and

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, the Borrowers will, and will
cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Administrative Agent.

Section 5.11. Additional Subsidiaries and Collateral.

(a) In the event that, subsequent to the Closing Date, any Person becomes a
wholly-owned Subsidiary of Borrower Representative (including any Subsidiary
that is not wholly-owned solely as a result of directors’ qualifying shares
required by applicable law), whether pursuant to formation, acquisition or
otherwise, (x) the Borrower Representative shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within 30 days after such
Person becomes a wholly-owned Subsidiary (or such later date as agreed to by the
Administrative Agent), the Borrowers shall cause such Subsidiary (i) to become a
new Guarantor (unless such Subsidiary (1) is a Foreign Subsidiary and adverse
tax consequences could reasonably be expected to result from making such
Subsidiary a Guarantor, (2) is prohibited by law from becoming a Guarantor,
(3) is a Subsidiary of a Foreign Subsidiary that is not required to be a
Guarantor or (4) the primary assets of such Subsidiary are Capitol Stock or
Indebtedness of a Foreign Subsidiary and adverse tax consequences could
reasonably be expected to result from making such Subsidiary a Guarantor) and to
grant Liens in favor of the Administrative Agent in all of its personal property
by executing and delivering to the Administrative Agent a supplement to the
Guaranty and Security Agreement in form and substance reasonably satisfactory to
the Administrative Agent, executing and delivering a Copyright Security
Agreement, Patent Security Agreement and Trademark Security Agreement, as
applicable, and authorizing and delivering, at the request of the Administrative
Agent, such UCC financing statements or similar instruments required by the
Administrative Agent to perfect the Liens in favor of the Administrative Agent
and granted under any of the Loan Documents, provided, that no Domestic Loan
Party shall be required to take any action under the law of any non-U.S.
jurisdiction in order to create or perfect a security interest in any assets of
any Borrower or Loan Party which assets are either located outside of the United
States or would require action under the law of any non-U.S. jurisdiction in
order to create or perfect a security interest therein (other than, subject to
the limitations set forth in the paragraph below, stock of a first-tier Foreign
Subsidiary of any Borrower or Domestic Loan Party), and (ii) to deliver all such
other documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, title insurance policies, surveys,
environmental reports and legal opinions) reasonably requested by Administrative
Agent and consistent with the documents delivered by the Loan Parties on or
prior to the Closing Date pursuant to Section 3.1(b). In addition, within 30
days after the date any Person becomes a Domestic Subsidiary of the Borrower
Representative (or such later date as agreed to by the Administrative Agent),
the Borrower Representative shall, or shall cause the applicable Loan Party to
(i) pledge all of the Capital Stock of such Domestic Subsidiary owned by a Loan
Party to the Administrative Agent as security for the Obligations

 

71



--------------------------------------------------------------------------------

by executing and delivering a supplement to the Guaranty and Security Agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
(ii) deliver the original certificates evidencing such pledged Capital Stock (if
any) to the Administrative Agent, together with appropriate powers executed in
blank; provided that in no event shall any Capital Stock of any non-wholly owned
Domestic Subsidiary be pledged hereunder to the extent that the granting of a
security interest in such Capital Stock is prohibited by the applicable
joint-venture, shareholder, stock purchase or similar agreement.

(b) In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower Representative shall promptly notify the Administrative Agent
and the Lenders thereof and (y) to the extent such Foreign Subsidiary is owned
directly by any Loan Party, within 60 days after such Person becomes a Foreign
Subsidiary or, if the Administrative Agent determines in its sole discretion
that the Borrowers are working in good faith, such longer period as the
Administrative Agent shall permit in its sole discretion, the Borrowers shall,
or shall cause the applicable Loan Party to (i) pledge 65% of the issued and
outstanding voting Capital Stock and 100% of the issued and outstanding
non-voting Capital Stock of such Foreign Subsidiary owned by such Loan Party to
the Administrative Agent as security for the Obligations pursuant to a pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent, (ii) deliver the original certificates evidencing such pledged Capital
Stock, if any, to the Administrative Agent, together with appropriate powers
executed in blank and (iii) deliver all such other documentation (including,
without limitation, certified organizational documents, resolutions, lien
searches and legal opinions) and to take all such other actions as the
Administrative Agent may reasonably request provided, that Liens on the Capital
Stock of (or other ownership interest in) a Foreign Subsidiary that are required
to be pledged shall be documented under U.S. law if the cost of providing a
local law pledge exceeds the benefit to Lenders, as determined by Administrative
Agent in its reasonable discretion; provided further that in no event shall any
Capital Stock of any non-wholly owned Foreign Subsidiary be pledged hereunder to
the extent that the granting of a security interest in such Capital Stock is
prohibited by the applicable joint-venture, shareholder, stock purchase or
similar agreement.

(c) The Borrowers agree that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections (a) and (b) of this
Section (to the extent that such Lien can be perfected by execution, delivery
and/or recording of the Collateral Documents or UCC financing statements, or
possession of such Collateral), free and clear of all Liens other than Permitted
Liens. All actions to be taken pursuant to this Section shall be at the expense
of the Borrowers or the applicable Loan Party, and shall be taken to the
reasonable satisfaction of the Administrative Agent.

Section 5.12. Additional Real Estate; Leased Locations. To the extent otherwise
permitted hereunder, if any Loan Party proposes to lease any Real Estate with
annual lease payments of $500,000 or more, it shall first provide to the
Administrative Agent a copy of such lease and shall use its commercially
reasonable efforts to deliver a Collateral Access Agreement from the landlord of
such leased property, which agreement or letter shall be reasonably satisfactory
in form and substance to the Administrative Agent.

Section 5.13. Further Assurances. The Borrowers will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Loan Parties. The Borrowers also agree to
provide to the

 

72



--------------------------------------------------------------------------------

Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.

Section 5.14. Post-Closing Matters. The Borrowers will, and will cause each
other Loan Party to, execute and deliver the documents and complete the tasks
set forth on Schedule 5.14, in each case, within the time limits specified on
such schedule (as such time limits may be extended in writing by the
Administrative Agent in its sole and absolute discretion).

ARTICLE VI

FINANCIAL COVENANTS

The Borrowers covenant and agree that until the Commitments have been terminated
and the Obligations have been paid in full:

Section 6.1. Leverage Ratio. The Borrowers will maintain , as of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending on September 30, 2013,
a Leverage Ratio of not greater than 2.75:1.00, such ratio (the “Required
Threshold”); provided however, that if the Borrowers consummate one or more
Permitted Acquisitions that in the aggregate equals or exceeds $50,000,000, then
and in such event the Required Threshold for such Fiscal Quarter and the
following three Fiscal Quarters shall be increased to 3.00:1.00.

Section 6.2. Fixed Charge Coverage Ratio. The Borrowers will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending on
September 30, 2013, a Fixed Charge Coverage Ratio of not less than 1.50:1.00.

ARTICLE VII

NEGATIVE COVENANTS

The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness and Preferred Equity. The Borrowers will not, and will
not permit any of their Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Borrowers and their Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

(c) Indebtedness of the Borrowers or any of their Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvements), and extensions, renewals or replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided that the aggregate principal amount of such Indebtedness does not
exceed the greater of (i) $5,000,000 and (ii) 5.0% of Consolidated Net Worth
(measured as of the date such Indebtedness is incurred) at any time outstanding;

 

73



--------------------------------------------------------------------------------

(d) Indebtedness of any Borrower owing to any Subsidiary and of any Subsidiary
owing to any Borrower or any other Subsidiary; provided that any such
Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;

(e) Guarantees by the Borrowers of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4;

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided that (i) such Indebtedness exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed the
greater of (i) $10,000,000 and (ii) 10.0% of the Consolidated Net Worth
(measured as of the date such Person becomes a Subsidiary) at any time
outstanding;

(g) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of (i) $10,000,000 and (ii) 10.0% of the Consolidated Net
Worth (measured as of the date such Indebtedness is incurred) at any time
outstanding;

(h) Hedging Obligations permitted by Section 7.10;

(i) obligations under an agreement to provide Bank Products and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(j) Indebtedness arising from judgments not constituting Events of Default under
Section 8.1(k);

(k) Indebtedness resulting from the financing of insurance premiums, and any
Indebtedness comprising reimbursement obligations in respect of retention
obligations or any casualty obligations, in each case under any insurance policy
and not to exceed $2,000,000 in the aggregate amount at any time outstanding;

(l) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees or obligations in respect thereto provided
by any Borrower or any of its Subsidiaries in the ordinary course of business
consistent with past practices;

(m) Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case entered into in connection with the disposition of any business, assets or
Capital Stock permitted hereunder;

(n) Indebtedness arising from customary agreements providing for deferred
consideration, indemnification, adjustments of purchase price (including
“earnouts”) or similar obligations, in each case entered into in connection with
Permitted Acquisitions or other Investments permitted by this Agreement;

 

74



--------------------------------------------------------------------------------

(o) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of, the Borrower Representative and its Subsidiaries
incurred in the ordinary course of business; and (ii) Indebtedness consisting of
obligations of Borrower Representative or its Subsidiaries under deferred
compensation to employees, consultants or independent contractors of Borrower
Representative or its Subsidiaries or other similar arrangements incurred by
such Persons in connection with the Related Transactions, Permitted Acquisitions
or other Investments permitted under this Agreement;

(p) Indebtedness and consisting of promissory notes issued by the Borrower
Representative or any of its Subsidiaries to current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of Capital Stock of Borrower
Representative of their Capital Stock, in each case to the extent permitted by
Section 7.5 (including all applicable limitations);

(q) Indebtedness of Sport Truck USA, Inc. assumed by one or more of the
Borrowers in connection with the Closing Date Acquisition in an aggregate amount
not to exceed $2,250,000 at any time outstanding; and

(r) other unsecured Indebtedness of the Borrowers or their Subsidiaries in an
aggregate principal amount not to exceed the greater of (i) $10,000,000 and
(ii) 10.0% of the Consolidated Net Worth (measured as of the date such
Indebtedness is incurred) at any time outstanding.

For purposes of determining compliance with this Section 7.1, in the event that
an item of Indebtedness when incurred meets the criteria of more than one of the
categories of Indebtedness described in this Section 7.1, the Borrower
Representative may, in its sole discretion, classify such item as incurred in
whole or in part pursuant to any one or combination of such categories, and may
thereafter from time to time reclassify such item of Indebtedness, in whole or
in part, into any one or more other categories, so long as such item of
Indebtedness meets the criteria for such other categories when reclassified. The
Borrower Representative will only be required to count any item of Indebtedness
against the availability for any category of Indebtedness to the extent that,
and for so long as, the Borrower Representative has classified such item as
incurred pursuant to such category. The accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 7.1

The Borrowers will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by such Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), 180 days
after the Revolving Commitment Termination Date.

Section 7.2. Liens. The Borrowers will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except (each of the
following a “Permitted Lien” and collectively, the “Permitted Liens”):

(a) Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations or Bank Product Obligations without securing all other Obligations
on a basis at least pari passu with such Hedging Obligations or Bank Product
Obligations and subject to the priority of payments set forth in Section 2.21
and Section 8.2;

 

75



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) Liens on any property or asset of the Borrowers or any of their Subsidiaries
existing on the date hereof and set forth on Schedule 7.2; provided that such
Liens shall not apply to any other property or asset of any Borrower or any
Subsidiary;

(d) (d) purchase money Liens upon or in any fixed or capital assets to secure
the purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 7.1(c), (ii) any
such Lien attaches to such asset concurrently or within 180 days after the
acquisition or the completion of the construction or improvements thereof,
(iii) any such Lien does not extend to any other asset, and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets; provided, further, that individual
financings of equipment provided by one lender or lessor, as the case may be,
may be cross-collateralized to other individual financings of equipment provided
by such lender or lessor respectively;

(e) any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of any Borrower, (y) existing on any asset of any Person at
the time such Person is merged with or into any Borrower or any of their
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
any Borrower or any of their Subsidiaries; provided that (i) any such Lien was
not created in the contemplation of any of the foregoing and (ii) any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

(f) Liens on any assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 7.1(g);

(g) extensions, renewals, or replacements of any Lien referred to in subsections
(c) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

(h) Liens on Real Estate acquired from Sport Truck USA, Inc. existing on the
Closing Date and securing Indebtedness under Section 7.1(q); provided that the
Indebtedness secured by such Liens shall not exceed $2,250,000 in the aggregate
at any time outstanding; and

(i) additional Liens on any property of Borrower Representative or any of its
Subsidiaries securing any Indebtedness or other liabilities; provided, that the
aggregate outstanding principal amount of all such Indebtedness and liabilities
secured by property of the Loan Parties shall not the greater of (i) $2,500,000
and (ii) 2.5% of Consolidated Net Worth (measured as of the date such Lien is
incurred).

Section 7.3. Fundamental Changes.

(a) The Borrowers will not, and will not permit any of their Subsidiaries to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of their Subsidiaries (in each case,
whether now owned or hereafter

 

76



--------------------------------------------------------------------------------

acquired) or liquidate or dissolve; provided that if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (i) any Borrower or any Subsidiary may merge
with a Person if such Borrower (or such Subsidiary if no Borrower is a party to
such merger) is the surviving Person, (ii) any Subsidiary may merge into another
Subsidiary, provided that if any party to such merger is a Subsidiary Loan
Party, the Subsidiary Loan Party shall be the surviving Person, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Borrower or to a Subsidiary Loan Party,
and (iv) any Subsidiary (other than a Borrower) may liquidate or dissolve if the
Borrowers determine in good faith that such liquidation or dissolution is in the
best interests of the Borrowers and is not materially disadvantageous to the
Lenders; provided, further, that any such merger involving a Person that is not
a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.4.

(b) The Borrowers will not, and will not permit any of their Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrowers and their Subsidiaries on the date hereof and businesses reasonably
related, ancillary or complementary thereto (including related, complementary,
synergistic or ancillary technologies in which the Borrowers are currently
engaged).

Section 7.4. Investments, Loans. The Borrowers will not, and will not permit any
of their Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees by the Borrowers and their Subsidiaries constituting Indebtedness
permitted by Section 7.1; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (e) of this Section;

(d) Investments made by the Borrowers in or to any Subsidiary Loan Party (or any
Subsidiary that will substantially concurrently with such Investment become a
Subsidiary Loan Party in accordance with Section 5.11) and by any Subsidiary
Loan Party to any Borrower or in or to another Subsidiary Loan Party (or any
Subsidiary that will substantially concurrently with such Investment become a
Subsidiary Loan Party in accordance with Section 5.11);

(e) Investments by Loan Parties in wholly owned Subsidiaries (other than as a
result of directors’ qualifying shares required by applicable law) that are not
Loan Parties, including Guarantees of Indebtedness of such Subsidiaries but
excluding the Taiwanese Disposition, which do not exceed $5,000,000 at any time
outstanding;

(f) the Taiwanese Disposition so long as the aggregate fair market value of all
such assets transferred does not exceed $7,000,000;

(g) Cash Investments made by the any Loan Party in or to any non-wholly owned
Subsidiary (excluding any Subsidiary that is non-wholly owned solely as a result
of directors’ qualifying

 

77



--------------------------------------------------------------------------------

shares required by applicable law) or joint venture, including Guarantees of
Indebtedness of such Subsidiaries and any Joint Ventures; provided that the
aggregate amount of such Investments by the Loan Parties shall not exceed the
greater of (i) $10,000,000 or (ii) 10% of the Consolidated Net Worth of the
Borrower Representative and its Subsidiaries; provided that, for purposes of
determining compliance with this Section 7.4(g), such Investments shall be
valued at the actual amount of cash invested (less the amount of any cash
dividends or distributions received by any Loan Party from such non-wholly owned
Subsidiary) and for purposes of determining compliance with Article VI, such
Investments shall be valued at the actual amount of cash invested;

(h) Investments made by any Subsidiary which is not a Loan Party in or to
another Subsidiary which is not a Loan Party;

(i) loans or advances to employees, officers or directors of the Borrowers or
any of their Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $1,000,000 at any time outstanding;

(j) Hedging Transactions permitted by Section 7.10;

(k) Permitted Acquisitions;

(l) Investments constituting Indebtedness permitted by Section 7.1;

(m) Investments held by a Person acquired in a Permitted Acquisition or an
Acquisition that is approved by the Required Lenders to the extent that such
Investments were not made in connection with or contemplation of such
Acquisition and were in existence as of the date of consummation of such
Acquisition;

(n) (i) extensions of trade credit (other than to Affiliates of the Borrowers)
arising or acquired in the ordinary course of business and (ii) Investments
received in settlements in the ordinary course of business of such extensions of
trade credit;

(o) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods in the ordinary course of
business consistent with past practices;

(p) other Investments which in the aggregate do not exceed $1,000,000 in any
Fiscal Year;

(q) [reserved]; and

(r) Investments solely from the proceeds of sales of assets permitted under
Section 7.6(g).

Section 7.5. Restricted Payments. The Borrowers will not, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(i) dividends payable by any Borrower solely in interests of any class of its
common equity;

(ii) Restricted Payments made by any Subsidiary to any Borrower (including
without limitation Restricted Payments made by Fox to FFH) or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by any Borrower and other wholly owned
Subsidiaries of any Borrower;

 

78



--------------------------------------------------------------------------------

(iii) cash Restricted Payments paid on, or in connection with, the common
Capital Stock of FFH; provided that, before and after giving effect to such
Restricted Payment, (a) each of the Borrowers and the Subsidiary Loan Parties
are Solvent, (b) no Default or Event of Default shall have occurred and be
continuing at the time such Restricted Payment is made, (c) the Borrowers are in
pro forma compliance with each of the covenants set forth in Article VI
(measuring Consolidated Total Indebtedness for purposes of Section 6.1 as of the
date of such Restricted Payment (including any Indebtedness incurred in
connection with such Restricted Payment) and otherwise recomputing the covenants
set forth in Article VI as of the last day of the most recently ended Fiscal
Quarter for which financial statements are required to have been delivered
pursuant to Section 5.1 as if such Restricted Payment was made, and any
Indebtedness incurred in connection therewith was incurred, on the first day of
such Fiscal Quarter) and (d) (i) the Leverage Ratio is less than 1.50:1.00
(measuring Consolidated Total Indebtedness as of the date of such Restricted
Payment (including any Indebtedness incurred in connection with such Restricted
Payment) and otherwise recomputing the Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter for which financial statements are required
to have been delivered pursuant to Section 5.1) or (ii) (x) the amount of such
Restricted Payments does not exceed the Consolidated EBITDA for the twelve-month
period ended immediately prior to such Restricted Payment for which financial
statements have been delivered to the Administrative Agent and (y) the sum of
(A)(1) the Aggregate Revolving Commitment Amount minus (2) the aggregate
principal amount of all Revolving Credit Exposure giving effect to any advances
made in connection with such Restricted Payment, plus (B) cash and cash
equivalents on hand (in Controlled Accounts) of the Loan Parties is at least
$20,000,000; and

(iv) Restricted Payments with respect to mandatory obligations to repurchase
Capital Stock of any future, present or former employee, director, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of FHH and its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee, management or director equity plan, employee, management or
director stock option plan or any other employee, management or director benefit
plan or any agreement with any employee, director, officer or consultant of FHH
and its Subsidiaries in an aggregate amount not to exceed $2,500,000 during any
calendar year.

Section 7.6. Sale of Assets. The Borrowers will not, and will not permit any of
their Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case whether
now owned or hereafter acquired, to any Person other than any Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b) the sale, disposition and transfer of inventory, cash and Permitted
Investments in the ordinary course of business;

(c) sales and discounts (without recourse) of overdue accounts, but only in
connection with the compromise or collection thereof consistent with customary
industry practice;

 

79



--------------------------------------------------------------------------------

(d) sales or abandonment of any intellectual property no longer determined to be
material to the business of Borrower Representative and its Subsidiaries;

(e) the issuance by Borrower Representative of its own Capital Stock;

(f) Liens permitted under Section 7.2 and Investments permitted under
Section 7.4;

(g) the sale or other disposition of such assets in an aggregate amount not to
exceed the greater of $1,500,000 and 1.50% of Consolidated Net Worth (measured
as of the date of such disposition) in any 12-month period ending on the date of
determination thereof; and

(h) the Taiwanese Disposition so long as the aggregate fair market value of all
such assets transferred does not exceed $7,000,000.

Section 7.7. Transactions with Affiliates. The Borrowers will not, and will not
permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of their
Affiliates, except:

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among any Borrower and any Subsidiary not involving
any other Affiliates;

(c) the consummation of the Related Transactions and the payment of fees and
expenses in connection therewith;

(d) the issuance of common Capital Stock of Borrower Representative to any
employee, director, officer, manager, distributor or consultant (or their
respective controlled Affiliates) of any Borrower or any of their respective
Subsidiaries;

(e) reasonable compensation and salaries (and expense reimbursement and
indemnification arrangements for) to officers and directors of Borrower
Representative and its Subsidiaries; and

(f) any Restricted Payment permitted by Section 7.5.

Section 7.8. Restrictive Agreements. The Borrowers will not, and will not permit
any of their Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of any Borrower or any of their Subsidiaries to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or (b) the ability of any of their Subsidiaries to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to any Borrower or any other Subsidiary thereof, to
Guarantee Indebtedness of any Borrower or any other Subsidiary thereof or to
transfer any of its property or assets to any Borrower or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law, regulation, rule or order, by this Agreement or any
other Loan Document or by the charter documents of any joint venture (excluding
any Subsidiary that is non-wholly owned solely as a result of directors’
qualifying shares required by applicable law) permitted under Section 7.4(g),
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided

 

80



--------------------------------------------------------------------------------

such restrictions and conditions apply only to the Subsidiary that is sold and
such sale is permitted hereunder, (iii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, and (iv) clause
(a) shall not apply to customary provisions in leases, licenses and other
contracts entered into in the ordinary course of business.

Section 7.9. Sale and Leaseback Transactions. The Borrowers will not, and will
not permit any of their Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

Section 7.10. Hedging Transactions. The Borrowers will not, and will not permit
any of their Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which any Borrower or any of their Subsidiaries is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrowers acknowledge that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which any Borrower or any of their
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11. Amendment to Material Documents. The Borrowers will not, and will
not permit any of their Subsidiaries to, amend, modify or waive any of its
rights under its certificate of incorporation, bylaws or other organizational
documents.

Section 7.12. Accounting Changes. The Borrowers will not, and will not permit
any of their Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of any Borrower or of any of their Subsidiaries, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrowers.

Section 7.13. Government Regulation. The Borrowers will not, and will not permit
any of their Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrowers or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be reasonably requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act at 31 U.S.C. Section 5318.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

81



--------------------------------------------------------------------------------

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or

(c) any representation or warranty made by any Borrower or any of their
Subsidiaries in or in connection with this Agreement or any other Loan Document,
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document (other than
projections, pro forms, budgets and general economic information) submitted to
the Administrative Agent or the Lenders by any Loan Party or any authorized
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

(d) the Borrowers shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, or 5.3 (with respect to the Borrowers’ legal
existence) or Article VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of any Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower Representative by the
Administrative Agent or any Lender; or

(f) the Borrowers or any of their Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or

(g) the Borrowers or any of their Subsidiaries shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this subsection, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for any Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

82



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any of their Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for any Borrower or any of their Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(i) any Borrower or any of their Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(j) except where the following, either individually or in the aggregate, could
not reasonably be expected to result in liability to the Borrowers and their
Subsidiaries in an aggregate amount exceeding $7,500,000 (i) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with other ERISA Events that have occurred, could reasonably be
expected to result in liability to the Borrowers and their Subsidiaries
(ii) there is or arises an Unfunded Pension Liability (not taking into account
Plans with negative Unfunded Pension Liability), or (iii) there is or arises any
potential Withdrawal Liability; or

(k) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate (to the extent not covered by independent third party insurance as
to which the insurer has acknowledged coverage) shall be rendered against any
Borrower or any of their Subsidiaries, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against any Borrower or
any of their Subsidiaries that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(m) a Change in Control shall occur or exist; or

(n) any material provision of the Guaranty and Security Agreement or any other
Collateral Document (other than pursuant to the terms hereof and thereof) shall
for any reason cease to be valid and binding on, or enforceable against, any
Loan Party (other than as a result of any action taken or not taken that is
solely in the control of the Administrative Agent or any Lender), or any Loan
Party shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement or any other Collateral
Document (other than the release of any guaranty or collateral to the extent
permitted pursuant to Section 9.11); or

(o) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Collateral Documents (other than as a result of any
action taken or not taken that is solely in the control of the Administrative
Agent or any Lender);

then, and in every such event (other than an event with respect to any Borrower
described in subsection (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the

 

83



--------------------------------------------------------------------------------

Borrower Representative, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, whereupon the Commitment of
each Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either subsection
(h) or (i) shall occur, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.

Section 8.2. Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party after an Event of Default arises shall be applied as follows:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Banks then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 103% of
the LC Exposure after giving effect to the foregoing clause fifth; and

(g) seventh, to the extent any proceeds remain, to the Borrowers or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the

 

84



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Issuing Banks and the Lenders as
cash collateral for the LC Exposure, such account to be administered in
accordance with Section 2.22(g). All cash collateral for LC Exposure shall be
applied to satisfy drawings under the Letters of Credit as they occur; if any
amount remains on deposit on cash collateral after all letters of credit have
either been fully drawn or expired, such remaining amount shall be applied to
other Obligations, if any, in the order set forth above. Notwithstanding the
foregoing, amounts received from any Loan Party that is not a Qualified ECP
Guarantor shall not be applied to any Excluded Swap Obligation of such
Guarantor.

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or the Lender-Related Hedge Provider, as the case may be. Each Bank
Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of the Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Banks with respect thereto;
provided that the Issuing Banks shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by any Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Banks with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Issuing Banks.

Section 9.2. Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers

 

85



--------------------------------------------------------------------------------

expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of their Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower
Representative or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrowers) concerning all matters pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders, the Swingline Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Issuing Bank or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

86



--------------------------------------------------------------------------------

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lender” or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower Representative. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrower Representative provided that no
Default or Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or any state thereof or a
bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrowers to comply with Section 2.26(a), then any Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower Representative
and the Administrative Agent, resign as an Issuing Bank or as Swingline Lender,
as the case may be, effective at the close of business Atlanta, Georgia time on
a date specified in such notice (which date may not be less than five
(5) Business Days after the date of such notice).

Section 9.8. Withholding Tax.

(a) To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts

 

87



--------------------------------------------------------------------------------

a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

(b) Without duplication of any indemnity provided under subsection (a) of this
Section, each Lender shall also indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

Section 9.9. The Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and its agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

 

88



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Collateral Documents and any
subordination agreements) other than this Agreement.

Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 103% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

(b) to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrowers’ expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

Section 9.12. Co-Syndication Agents. Each Lender hereby designates Fifth Third
Bank and U.S. Bank National Association as Co-Syndication Agents and agrees that
the Co-Syndication Agents shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.

Section 9.13. Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, each
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall

 

89



--------------------------------------------------------------------------------

otherwise agree in writing), shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.14. Secured Bank Product Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To any of the Borrowers:    Fox Factory Holding Corp.    Fox Factory, Inc.    ST
USA Holding Corp.    915 Disc Drive    Scotts Valley, CA 95066    Attention:
Chief Financial Officer    Telecopy Number: (831) 768-7177 To the Administrative
Agent:    SunTrust Bank    3333 Peachtree Road    Atlanta, Georgia 30326   
Attention: David Ernst    Telecopy Number: (404) 439-7390  

 

90



--------------------------------------------------------------------------------

With a copy to:    SunTrust Bank    Agency Services    303 Peachtree Street,
N.E. / 25th Floor    Atlanta, Georgia 30308    Attention: Doug Weltz    Telecopy
Number: (404) 495-2170    and    King & Spalding LLP    1180 Peachtree Street,
N.E.    Atlanta, Georgia 30309    Attention: Carolyn Z. Alford    Telecopy
Number: (404) 572-5100 To SunTrust Bank as an    Issuing Bank:    SunTrust Bank
   25 Park Place, N.E. / Mail Code 3706 / 16th Floor    Atlanta, Georgia 30303
   Attention: Standby Letter of Credit Dept.    Telecopy Number: (404) 588-8129
To the Swingline Lender:    SunTrust Bank    Agency Services    303 Peachtree
Street, N.E. / 25th Floor    Atlanta, Georgia 30308    Attention: Doug Weltz   
Telecopy Number: (404) 495-2170 To any other Lender:    the address set forth in
the Administrative Questionnaire or the Assignment and Acceptance executed by
such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, each Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

(ii) Any agreement of the Administrative Agent, any Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower Representative. The
Administrative Agent, each Issuing Bank and each Lender shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower Representative to give such notice and the Administrative Agent, the
Issuing Banks and the Lenders shall not have any liability to the Borrowers or
other Person on account of any action taken or not taken by the Administrative
Agent, any Issuing Bank or any Lender in reliance upon such telephonic or
facsimile notice. The obligation of the Borrowers to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any

 

91



--------------------------------------------------------------------------------

extent by any failure of the Administrative Agent, any Issuing Bank or any
Lender to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Administrative Agent, any Issuing Bank or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent, such Issuing Bank and such Lender to be contained in any
such telephonic or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II unless such Lender, such
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Certification of Public Information. Each Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to Section 5.1 or Section 5.2
otherwise are being distributed through Syndtrak, Intralinks or any other
Internet or intranet website or other information platform (the “Platform”), any
document or notice that the Borrower Representative has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders. The Borrower Representative agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the Borrowers which is suitable to make available to Public Lenders.
If the Borrower Representative has not indicated whether a document or notice
delivered pursuant to Section 5.1 or Section 5.2 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive Non-Public Information.

(d) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including Unites States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrowers, their Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws. In the event that any Public Lender

 

92



--------------------------------------------------------------------------------

has determined for itself not to access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Borrowers
nor the Administrative Agent have any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrowers and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies provided by law. No
waiver of any provision of this Agreement or of any other Loan Document or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letters), nor consent to any departure by the
Borrowers therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrowers and the Required Lenders, or the Borrowers
and the Administrative Agent with the consent of the Required Lenders, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, in
addition to the consent of the Required Lenders, no amendment, waiver or consent
shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or reimbursement obligation with
respect to a LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend or waive Default Interest or default fees pursuant to
Section 2.13 or (B) to amend the definition of Consolidated Net Leverage (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or Letter of Credit or to reduce any fee
payable hereunder;

(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby;

(iv) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

 

93



--------------------------------------------------------------------------------

(v) change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi) release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations (except in connection with a transaction permitted by this Agreement
or any other Loan Document), without the written consent of each Lender; or

(vii) release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender).

(d) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.

(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrowers and the other Loan Parties
(i) to add one or more additional credit facilities to this Agreement, to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans, the Revolving
Credit Exposure and any Incremental Facility and the accrued interest and fees
in respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (ii) to change,
modify or alter Section 2.21(b) or (c) or any other provision hereof relating to
pro rata sharing of payments among the Lenders to the extent necessary to
effectuate any of the amendments (or amendments and restatements) enumerated in
subsection (d), (e)(i) or (f) of this Section.

(f) Notwithstanding anything to the contrary herein:

(i) The Borrowers may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of any Class to make one or more amendments or modifications to
(A) allow the maturity and scheduled amortization of the Loans of the accepting
Lenders to be extended, (B) increase the Applicable Margin, Applicable
Percentage or other fees payable with respect to the Loans and

 

94



--------------------------------------------------------------------------------

Commitments of the accepting Lenders and (C) amend or otherwise provide for any
other terms or covenants that are applicable to any period after the Revolving
Commitment Termination Date or Maturity Date, as applicable (each, a “Permitted
Amendment”) pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrowers. Such notice shall set forth
(x) the terms and conditions of the requested Permitted Amendment and (y) the
date on which such Permitted Amendment is requested to become effective. A
Permitted Amendment shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments as to which
such Lender’s acceptance has been made. The Borrowers, each Loan Party and each
Accepting Lender shall execute and deliver to the Administrative Agent a
modification agreement (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of such Permitted Amendment and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made.

(ii) Any amendment or waiver of any provision of this Agreement or any other
Loan Document, or consent to any departure by any Loan Party therefrom, that by
its express terms amends or modifies the rights or duties under this Agreement
or such other Loan Document of one or more Classes of Lenders (but not of one or
more other Classes of Lenders) may be effected by an agreement or agreements in
writing signed by the Borrowers or the applicable Loan Party, as the case may
be, and the requisite percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if all such
affected Classes of Lenders were the only Lenders hereunder at the time.

Section 10.3. Expenses; Indemnification.

(a) The Borrowers shall jointly and severally pay (i) all reasonable,
documented, out-of-pocket costs and expenses of the Sole Lead Arranger,
Administrative Agent and their Affiliates in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), including the reasonable fees, charges and
disbursements of counsel for the Sole Lead Arranger, the Administrative Agent
and its Affiliates (but limited, in the case of legal fees and expenses of legal
counsel, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Sole Lead Arranger, the
Administrative Agent and their Affiliates, any local counsel and any regulatory
counsel reasonably required in the sole opinion of the Sole Lead Arranger),
(ii) all reasonable out-of-pocket expenses actually incurred by any Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the actual reasonable and
documented out-of-pocket fees, disbursements and other charges of (A) one
primary counsel and one local counsel for the Administrative Agent and (B), in
the case of an actual or perceived conflict of interest, one conflicts counsel
to all other Lenders) actually incurred by the Sole Lead Arranger, the
Administrative Agent, any Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

95



--------------------------------------------------------------------------------

(b) The Borrowers shall jointly and severally indemnify the Sole Lead Arranger,
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any other Related Transaction Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that (i) the
Borrowers shall not be liable for legal fees and expenses of legal counsel with
respect to any individual claims, damages, losses, liabilities or expenses of
more than one primary counsel, one local counsel and, in the case of an actual
or perceived conflict of interest, one conflicts counsel to all affected
Indemnitees, taken as a whole, (ii) such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a claim brought
by any Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document (it being understood and agreed that each Indemnitee shall be obligated
to refund or return any and all amounts paid by the Borrowers under this clause
(ii) to such Indemnitee for any such claims, damages, losses, liabilities or
expenses to the extent such Indemnitee (or any of its Affiliates) is found in a
final, nonappealable judgment by a court of competent jurisdiction not to be
entitled to payment of such amounts in accordance with the terms hereof) and
(iii) the Borrowers shall not be liable for claims, damages, losses, liabilities
or expenses that arise from a dispute solely among Indemnitees (other than any
claims against SunTrust Bank in its capacity as Administrative Agent, Issuing
Bank, Swingline Lender or similar capacity or SunTrust Robinson Humphrey in its
capacity as Sole Lead Arranger) (it being understood and agreed that each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the Borrowers under this clause (iii) to such Indemnitee for any such claims,
damages, losses, liabilities or expenses, to the extent such Indemnitee (or any
of its Affiliates) is found in a final, nonappealable judgment by a court of
competent jurisdiction not to be entitled to payment of such amounts in
accordance with the terms hereof), solely to the extent that the underlying
dispute does not arise as a result of any action, inaction or representation of,
or information provided by or on behalf of, the Borrowers or any of their
Subsidiaries. The Borrowers shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is a party and indemnity has been sought
hereunder by such Indemnitee, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such indemnity. The Borrowers shall not be liable for any settlement
of any proceeding effected without their written consent (which consent shall
not be

 

96



--------------------------------------------------------------------------------

unreasonably conditioned, withheld or delayed). No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through any Platform, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(c) The Borrowers shall pay, and hold the Administrative Agent, each Issuing
Bank and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, each Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, any Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (in accordance with its respective
Revolving Commitment (or Revolving Credit Exposure, as applicable) determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, any Issuing Bank or
the Swingline Lender in its capacity as such.

(e) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

97



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of such Lender or an Approved
Fund of such Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required; and

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(f).

(v) No Assignment to the Borrowers. No such assignment shall be made to any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries.

 

98



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Disqualified Competitors. No such assignment shall be
made to any Disqualified Competitor. Upon request by any Lender to the
Administrative Agent or the Borrowers, as the case may be, the Administrative
Agent or the Borrowers, as the case may be, shall provide such Lender with a
copy of the Disqualified Institution List.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower Representative to
an assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
Representative shall be deemed to have given its consent unless they shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower
Representative.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower Representative at any
reasonable time and from time to time upon reasonable prior notice. In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrowers’ agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrowers hereby jointly and
severally agree that, to the extent SunTrust Bank serves in such capacity,
SunTrust Bank and its officers, directors, employees, agents, sub-agents and
affiliates shall constitute “Indemnitees”.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower Representative, the Administrative Agent, the Swingline Lender or the
Issuing Banks, sell participations to any Person (other than a Disqualified
Competitor, a natural person, any Borrower or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

99



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder; (vi) release
all or substantially all of the guarantors, or limit the liability of such
guarantors, under any guaranty agreement guaranteeing any of the Obligations; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19, and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant shall not be entitled to
the benefits of Section 2.20 unless the Borrower Representative is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.20(f) and (g) as though it
were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

100



--------------------------------------------------------------------------------

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.

(c) Each Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an

 

101



--------------------------------------------------------------------------------

Event of Default, without prior notice to the Borrowers, any such notice being
expressly waived by the Borrowers to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of any Borrower at any time held or other obligations at
any time owing by such Lender and such Issuing Bank to or for the credit or the
account of any Borrower against any and all Obligations held by such Lender or
such Issuing Bank, as the case may be, irrespective of whether such Lender or
such Issuing Bank shall have made demand hereunder and although such Obligations
may be unmatured. Each Lender and each Issuing Bank agrees promptly to notify
the Administrative Agent and the Borrower Representative after any such set-off
and any application made by such Lender or such Issuing Bank, as the case may
be; provided that the failure to give such notice shall not affect the validity
of such set-off and application. Each Lender and each Issuing Bank agrees to
apply all amounts collected from any such set-off to the Obligations before
applying such amounts to any other Indebtedness or other obligations owed by any
Borrower and any of their Subsidiaries to such Lender or such Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letters, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, 10.3 and, for a period of two (2) years following the
termination of this Agreement, 10.11 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees that non-public information relating to the
Borrowers or any of their Subsidiaries or any of their respective businesses
provided to it in connection with this Agreement or the other Loan Documents by
the Borrowers, other than any such information that is available to the
Administrative

 

102



--------------------------------------------------------------------------------

Agent, any Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by the Borrowers shall be treated by the Administrative Agent, the
Issuing Banks and the Lenders in a confidential manner, and shall not be
disclosed by the Administrative Agent, the Issuing Banks or the Lenders to
Persons who are not parties to this Agreement and bound by this Section 10.11,
except that such information may be disclosed (i) subject to execution by such
Person of an agreement containing provisions substantially the same as those of
this provision, to any Lender, participant or potential Lender, (ii) the
officers, directors, employees, affiliates, attorneys, accountants, members,
partners, stockholders and advisors of any of the Administrative Agent, the
Lenders or any Issuing Bank on a confidential basis and only on a “need to know”
basis in connection with the transactions contemplated hereby, (iii) as required
by law, compulsory legal process or regulation or as requested or required by
any governmental or regulatory agency or authority purporting to have
jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners), provided that (x) prior to any
disclosure under this clause (iii), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable law,
compulsory legal process or regulation (as determined by the disclosing party in
its reasonable discretion based on advice of legal counsel) and (y) any
disclosure under this clause (iii) shall be limited to the portion of the
information as may be required by such law, compulsory legal process or
regulation (as determined by the disclosing party in its reasonable discretion
based on advice of legal counsel), (iv) to the extent that such information
becomes publicly available other than as a result of a breach of this Section or
any other confidentiality agreement among the Administrative Agent, any Issuing
Bank or any Lenders and Borrowers, or which becomes available to the
Administrative Agent, the Issuing Banks, the Lenders or any of the foregoing on
a non-confidential basis from a source other than the Borrowers or any of their
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) to any rating agency on a confidential basis, (vii) to the
CUSIP Service Bureau or any similar organization on a confidential basis, or
(ix) with the written consent of the Borrower Representative. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information. In the event of any conflict between the terms of this
Section and those of any other Contractual Obligation entered into with any Loan
Party (whether or not a Loan Document), the terms of this Section shall govern.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. Each Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by such Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

103



--------------------------------------------------------------------------------

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrowers, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrowers and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate, and (C) each Borrower
and each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to any Borrower, any other Loan Party or any of their Affiliates
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrowers, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.16. Location of Closing. Each Lender and each Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. Each Loan
Party acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 3.1, to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties
agree that the closing of the transactions contemplated by this Agreement has
occurred in New York.

Section 10.17. Amendment and Restatement. Effective upon satisfaction of the
conditions set forth in Section 3.1, this Agreement amends, restates, supersedes
and replaces the Existing Credit Agreement in its entirety. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement and is
not, and is not intended by the parties to be, a novation of the Existing Credit
Agreement. All outstanding Loans and other Obligations (as defined in the
Existing Credit Agreement) shall continue to be Loans and Obligations under this
Agreement until repaid in cash by the Borrowers. All rights and obligations of
the parties shall continue in effect, except as otherwise expressly set forth

 

104



--------------------------------------------------------------------------------

herein. Without limiting the foregoing, no Default or Event of Default existing
under the Existing Credit Agreement as of the Closing Date shall be deemed
waived or cured by this amendment and restatement thereof, except to the extent
such Default or Event of Default would not otherwise be a Default or Event of
Default hereunder after giving effect to the provisions hereof. All references
in the other Loan Documents to the Credit Agreement shall be deemed to refer to
and mean this Agreement, as the same may be further amended, supplemented, and
restated from time to time. ST USA is hereby joined in, and hereby agrees that
it is and for all purposes after the Closing Date shall be a party to, this
Agreement and any notes issued pursuant to this Agreement as if it were an
original signatory thereto in the same manner and capacity as the other
Borrowers. In furtherance and without limitation of the preceding sentence, ST
USA hereby acknowledges and agrees that it is jointly and severally liable with
the other Borrowers for all of the Obligations including, without limitation,
any Obligations arising prior to the Closing Date under the Existing Credit
Agreement.

(remainder of page left intentionally blank)

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FOX FACTORY HOLDING CORP. By:  

/s/ Zvi Glasman

  Name:   Zvi Glasman   Title:   CFO FOX FACTORY, INC. By:  

/s/ Zvi Glasman

  Name:   Zvi Glasman   Title:   CFO ST USA HOLDING CORP. By:  

/s/ Zvi Glasman

  Name:   Zvi Glasman   Title:   CFO

 

Signature Page to

Amended and Restated Revolving Credit and Term Loan Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK as the Administrative Agent, as an Issuing Bank, as the Swingline
Lender and as a Lender By:  

/s/ David A. Ernst

  Name:   David A. Ernst   Title:   Vice President  

 

Signature Page to

Amended and Restated Revolving Credit and Term Loan Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION as a Lender By:  

/s/ Philip Renwick

  Name:   Philip Renwick   Title:   Vice President

 

Signature Page to

Amended and Restated Revolving Credit and Term Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Anthony H. Billings

  Name:   Anthony H. Billings   Title:   Assistant Vice President

 

Signature Page to

Amended and Restated Revolving Credit and Term Loan Agreement